UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund Dreyfus MLP Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund, covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains for the reporting period. Investors were confounded to a degree by divergent economic trends in domestic and international markets. Stock prices continued to climb over the final month of 2014 as a sustained economic recovery was fueled by strengthening labor markets, but investors worried over the first five months of 2015 that economic weakness in overseas markets, a strengthening U.S. dollar, and expected short-term interest rate hikes might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy. We believe the domestic economic recovery has resumed after a winter soft patch, energy prices have begun to rebound, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While stocks stand to benefit from these conditions, valuations appear to have risen toward fair levels. Moreover, we believe expectations of domestic rate hikes and recently mixed corporate financial reports may have created uncertainty as to the pace of future gains.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2014, through May 31, 2015, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2015, Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 1.26%, Class C shares returned 0.81%, Class I shares returned 1.44%, and Class Y shares returned 1.40%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International USA Index (“MSCI USA Index”), achieved a 3.05% return over the same period. 2 U.S. stocks advanced only modestly during the reporting period amid a brief economic downturn. The fund lagged its benchmark, mainly due to our focus on more attractively valued securities at a time when richly valued growth stocks fared better. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position, and outlook. Stocks Digested Gains in 2015 after Strong 2014 Rally A previously robust U.S. economic expansion proved uneven in early 2015 in the face of severe winter weather, a labor slowdown in West Coast ports, and economic weakness in international markets. Massive quantitative easing programs and lower interest rates in overseas markets caused the U.S. dollar to appreciate sharply against most foreign currencies, hampering revenues for American exporters. Meanwhile, sharply lower oil prices generated challenges for energy producers. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In contrast to robust gains during 2014, the S&P 500 Index repeatedly vacillated between gains and losses in early 2015 before stronger economic data supported moderately higher stock prices in the spring. The information technology and health care sectors fared particularly well, while energy and telecommunications stocks trailed market averages. Focus on Value Dampened Fund Results Whilst investors favored companies exhibiting high levels of earnings momentum over the reporting period, the more reasonably valued companies on which the fund focuses were not rewarded in in the MSCI USA Index’s moderate gains. For example, the fund did not hold consumer electronics giant Apple due to its expensive valuation, but the stock continued to climb. Meanwhile, some of the fund’s industrial holdings were hurt by weaker demand, including metal components fabricator Precision Castparts and industrial products distributor MSC Industrial Direct, which struggled with lower order volumes from customers in the hard-hit energy sector. In addition, industrial products producer Donaldson encountered a slowdown in engine-related sales when a strengthening U.S. dollar made its prices less competitive. Over the long term, the investment team continues to believe in the underlying fundamentals of those companies held but has been monitoring each one carefully. The fund held no exposure to financial companies, helping to avoid the sector’s relative weakness.Among consumer discretionary companies, specialty coffee retailer Starbucks achieved impressive same-store sales on its way to reporting record quarterly revenues and earnings. Technology outsourcer Cognizant Technology Solutions reported sales, revenues, and earnings that consistently beat industry averages. In the health care sector, medical devices maker ResMed recovered from previous weakness with positive expectations of new sleep apnea products, and biotechnology firm Gilead Sciences announced positive results in clinical trials of a new liver disease medicine. The fund also benefited from lack of exposure to consumer staples company Procter & Gamble, which continued to struggle with weak consumer demand for its household goods. Lastly, apparel retailer Urban Outfitters was sold from the portfolio before its stock price fell sharply due to disappointing financial results. 4 Finding Opportunities despite Economic Headwinds The world has long been entrenched in an environment of low growth, low inflation, and low interest rates, and we remain concerned about high debt levels in Europe and Japan and signs of slowing industrial activity in the United States. Yet, in our analysis, the aggregate financial characteristics of the fund’s holdings are remarkably strong. Individual companies in our portfolio have strong balance sheets and are generating excellent levels of internal profitability.We believe that this dynamic will drive stock prices higher over the long term as companies with these attributes continue to generate wealth. We have continued to identify ample opportunities meeting our investment criteria in the United States. As of the reporting period’s end, the fund held overweighted exposure to the industrials, information technology, health care, and materials sectors. In contrast, the fund held no exposure to financial companies and relatively light positions in the consumer staples, utilities, and telecommunications services sectors. June 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, Class A and Class C returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.72 $ 9.51 $ 4.02 $ 3.97 Ending value (after expenses) $ 1,012.60 $ 1,008.10 $ 1,014.40 $ 1,014.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.74 $ 9.55 $ 4.03 $ 3.98 Ending value (after expenses) $ 1,019.25 $ 1,015.46 $ 1,020.94 $ 1,020.99 † Expenses are equal to the fund’s annualized expense ratio of 1.14% for Class A, 1.90% for Class C, .80% for Class I and .79% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Common Stocks—98.4% Shares Value ($) Capital Goods—17.3% Boeing 99,800 14,023,896 Donaldson 404,100 14,410,206 Emerson Electric 242,700 14,637,237 Fastenal 327,400 a 13,590,374 Flowserve 263,300 14,481,500 MSC Industrial Direct, Cl. A 175,800 12,195,246 Precision Castparts 68,360 14,467,027 Toro 111,300 7,611,807 W.W. Grainger 64,100 15,405,153 Consumer Durables & Apparel—4.0% DSW, Cl. A 390,700 13,537,755 NIKE, Cl. B 138,600 14,091,462 Consumer Services—5.3% McDonald’s 143,500 13,765,955 Panera Bread, Cl. A 43,300 b 7,880,600 Starbucks 299,800 15,577,608 Energy—8.0% Apache 157,100 9,400,864 EOG Resources 149,620 13,269,798 Halliburton 114,300 5,189,220 Occidental Petroleum 165,500 12,940,445 Schlumberger 162,050 14,709,278 Food & Staples Retailing—1.8% Wal-Mart Stores 170,600 Health Care Equipment & Services—10.6% C.R. Bard 83,950 14,298,364 Intuitive Surgical 20,200 b 9,852,550 Mettler-Toledo International 29,400 b 9,545,592 ResMed 202,600 11,916,932 Stryker 151,800 14,592,534 Varian Medical Systems 156,400 b 13,544,240 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Household & Personal Products—2.1% Colgate-Palmolive 216,100 Materials—6.9% Ecolab 65,700 7,532,505 FMC 220,500 12,605,985 Monsanto 118,200 13,827,036 Praxair 117,300 14,411,478 Pharmaceuticals, Biotech & Life Sciences—8.4% Biogen 36,700 b 14,569,533 Celgene 123,200 b 14,099,008 Gilead Sciences 138,100 15,504,487 Johnson & Johnson 146,000 14,620,440 Retailing—3.5% The TJX Companies 212,400 13,674,312 Tractor Supply 120,200 10,474,228 Software & Services—19.5% Adobe Systems 205,400 b 16,245,086 Automatic Data Processing 174,600 14,930,046 Cognizant Technology Solutions, Cl. A 239,600 b 15,506,912 Google, Cl. A 13,660 b 7,449,071 Google, Cl. C 17,006 b 9,049,063 Jack Henry & Associates 212,700 13,842,516 MasterCard, Cl. A 166,700 15,379,742 Microsoft 294,000 13,776,840 Oracle 332,800 14,473,472 Paychex 302,100 14,926,761 Technology Hardware & Equipment—7.2% Amphenol, Cl. A 251,600 14,353,780 Cisco Systems 510,100 14,951,031 QUALCOMM 195,600 13,629,408 TE Connectivity 103,900 7,169,100 8 Common Stocks (continued) Shares Value ($) Transportation—3.8% C.H. Robinson Worldwide 209,000 12,901,570 Expeditors International of Washington 295,300 13,536,552 Total Common Stocks (cost $478,605,488) Other Investment—1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,020,917) 11,020,917 c Investment of Cash Collateral for Securities Loaned—2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,099,481) 14,099,481 c Total Investments (cost $503,725,886) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At May 31, 2015, the value of the fund’s securities on loan was $13,454,470 and the value of the collateral held by the fund was $14,099,481. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 19.5 Consumer Services 5.3 Capital Goods 17.3 Consumer Durables & Apparel 4.0 Health Care Equipment & Services 10.6 Transportation 3.8 Pharmaceuticals, Money Market Investments 3.6 Biotech & Life Sciences 8.4 Retailing 3.5 Energy 8.0 Household & Personal Products 2.1 Technology Hardware & Equipment 7.2 Food & Staples Retailing 1.8 Materials 6.9 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $13,454,470)—Note 1(b): Unaffiliated issuers 478,605,488 685,479,386 Affiliated issuers 25,120,398 25,120,398 Cash 172,658 Dividends and securities lending income receivable 1,049,259 Receivable for shares of Common Stock subscribed 565,572 Prepaid expenses 38,181 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 473,760 Liability for securities on loan—Note 1(b) 14,099,481 Payable for shares of Common Stock redeemed 1,063,432 Accrued expenses 42,574 Net Assets ($) Composition of Net Assets ($): Paid-in capital 450,394,974 Accumulated undistributed investment income—net 2,545,693 Accumulated net realized gain (loss) on investments 36,931,642 Accumulated net unrealized appreciation (depreciation) on investments 206,873,898 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,822,290 371,787 30,458,865 664,093,265 Shares Outstanding 91,506 19,414 1,523,991 33,232,841 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 5,442,269 Affiliated issuers 4,594 Income from securities lending—Note 1(b) 39,535 Total Income Expenses: Management fee—Note 3(a) 2,790,553 Directors’ fees and expenses—Note 3(d) 34,925 Registration fees 28,058 Custodian fees—Note 3(c) 28,027 Professional fees 25,851 Shareholder servicing costs—Note 3(c) 7,088 Prospectus and shareholders’ reports 4,967 Loan commitment fees—Note 2 3,284 Distribution fees—Note 3(b) 1,580 Interest expense—Note 2 55 Miscellaneous 15,694 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (511 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 36,946,243 Net unrealized appreciation (depreciation) on investments (28,203,789 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 2,546,830 6,877,248 Net realized gain (loss) on investments 36,946,243 35,143,437 Net unrealized appreciation (depreciation) on investments (28,203,789 ) 7,692,468 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (8,272 ) (8,495 ) Class C — (610 ) Class I (275,670 ) (5,059,950 ) Class Y (6,136,955 ) (7 ) Net realized gain on investments: Class A (92,066 ) (10,199 ) Class C (24,744 ) (4,325 ) Class I (1,531,336 ) (3,404,196 ) Class Y (33,499,765 ) (5 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 139,162 255,615 Class C 30,505 6,026 Class I 4,662,004 122,944,935 Class Y 41,720,420 804,477,428 Dividends reinvested: Class A 91,099 17,062 Class C 20,083 2,404 Class I 1,638,458 3,833,304 Class Y 21,529,033 — Cost of shares redeemed: Class A (404,677 ) (757,712 ) Class C (178,648 ) (543,401 ) Class I (8,833,869 ) (930,072,086 ) Class Y (119,606,989 ) (76,500,502 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 786,219,150 821,330,711 End of Period Undistributed investment income—net 2,545,693 6,419,760 12 Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Capital Share Transactions: Class A Shares sold 6,978 13,025 Shares issued for dividends reinvested 4,624 859 Shares redeemed (20,183 ) (38,125 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 1,570 316 Shares issued for dividends reinvested 1,057 125 Shares redeemed (9,396 ) (27,659 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a Shares sold 232,145 6,242,271 Shares issued for dividends reinvested 83,002 192,435 Shares redeemed (437,621 ) (46,165,337 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a Shares sold 2,085,680 39,794,904 Shares issued for dividends reinvested 1,090,630 — Shares redeemed (5,939,616 ) (3,798,814 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended November 30, 2014, 37,528,119 Class I shares representing $758,955,395 were exchanged for 37,528,119 ClassY shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2015 Year Ended November 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.70 19.67 15.45 14.20 12.83 11.68 Investment Operations: Investment income—net a .03 .10 .08 .08 .04 .01 Net realized and unrealized gain (loss) on investments .20 1.08 4.25 1.17 1.39 1.16 Total from Investment Operations .23 1.18 4.33 1.25 1.43 1.17 Distributions: Dividends from investment income—net (.08 ) (.07 ) (.11 ) — — (.02 ) Dividends from net realized gain on investments (.94 ) (.08 ) — — (.06 ) — Total Distributions (1.02 ) (.15 ) (.11 ) — (.06 ) (.02 ) Net asset value, end of period 19.91 20.70 19.67 15.45 14.20 12.83 Total Return (%) b 1.26 c 6.02 28.20 8.80 11.17 10.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 d 1.16 1.15 1.22 1.15 1.76 Ratio of net expenses to average net assets 1.14 d 1.14 1.14 1.22 1.15 1.40 Ratio of net investment income to average net assets .34 d .48 .48 .57 .29 .04 Portfolio Turnover Rate 6.76 c 12.14 7.13 5.73 10.61 13.62 Net Assets, end of period ($ x 1,000) 1,822 2,071 2,446 1,810 988 2,424 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2015 Year Ended November 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 19.93 19.04 14.97 13.88 12.65 11.58 Investment Operations: Investment (loss)—net a (.04 ) (.05 ) (.06 ) (.05 ) (.06 ) (.09 ) Net realized and unrealized gain (loss) on investments .20 1.03 4.13 1.14 1.35 1.16 Total from Investment Operations .16 .98 4.07 1.09 1.29 1.07 Distributions: Dividends from investment income—net — (.01 ) — Dividends from net realized gain on investments (.94 ) (.08 ) — — (.06 ) — Total Distributions (.94 ) (.09 ) — — (.06 ) — Net asset value, end of period 19.15 19.93 19.04 14.97 13.88 12.65 Total Return (%) b .81 c 5.23 27.19 7.85 10.22 9.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.03 d 1.94 2.02 2.08 1.94 2.52 Ratio of net expenses to average net assets 1.90 d 1.88 1.93 2.08 1.94 2.15 Ratio of net investment (loss) to average net assets (.43 ) d (.26 ) (.34 ) (.33 ) (.47 ) (.71 ) Portfolio Turnover Rate 6.76 c 12.14 7.13 5.73 10.61 13.62 Net Assets, end of period ($ x 1,000) 372 522 1,016 278 214 312 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2015 Year Ended November 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.82 19.77 15.51 14.27 12.88 11.70 Investment Operations: Investment income—net a .07 .16 .14 .14 .09 .07 Net realized and unrealized gain (loss) on investments .21 1.09 4.27 1.17 1.38 1.15 Total from Investment Operations .28 1.25 4.41 1.31 1.47 1.22 Distributions: Dividends from investment income—net (.17 ) (.12 ) (.15 ) (.07 ) (.02 ) (.04 ) Dividends from net realized gain on investments (.94 ) (.08 ) — — (.06 ) — Total Distributions (1.11 ) (.20 ) (.15 ) (.07 ) (.08 ) (.04 ) Net asset value, end of period 19.99 20.82 19.77 15.51 14.27 12.88 Total Return (%) 1.44 b 6.37 28.75 9.23 11.46 10.47 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 c .78 .79 .80 .82 .94 Ratio of net expenses to average net assets .80 c .78 .79 .80 .82 .94 Ratio of net investment income to average net assets .67 c .77 .81 .95 .67 .56 Portfolio Turnover Rate 6.76 b 12.14 7.13 5.73 10.61 13.62 Net Assets, end of period ($ x 1,000) 30,459 34,278 817,867 535,019 376,490 144,771 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2015 Year Ended November 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 20.82 19.76 17.41 Investment Operations: Investment income—net b .07 .20 .06 Net realized and unrealized gain (loss) on investments .20 1.06 2.29 Total from Investment Operations .27 1.26 2.35 Distributions: Dividends from investment income—net (.17 ) (.12 ) — Dividends from net realized gain on investments (.94 ) (.08 ) — Total Distributions (1.11 ) (.20 ) — Net asset value, end of period 19.98 20.82 19.76 Total Return (%) 1.40 c 6.43 13.50 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .79 .76 d Ratio of net expenses to average net assets .79 d .79 .76 d Ratio of net investment income to average net assets .69 d 1.03 .78 d Portfolio Turnover Rate 6.76 c 12.14 7.13 Net Assets, end of period ($ x 1,000) 664,093 749,348 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser.The fund is closed to new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant 20 American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 685,479,386 — — Mutual Funds 25,120,398 — — † See Statement of Investments for additional detailed categorizations. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended May 31, 2015, The Bank of New York Mellon earned $10,655 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments 22 in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 11/30/2014 ($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 18,282,000 87,035,006 94,296,089 11,020,917 1.6 Dreyfus Institutional Cash Advantage Fund 29,867,949 120,814,084 136,582,552 14,099,481 2.0 Total 230,878,641 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was as follows: ordinary income $5,069,062 and long-term capital gains $3,418,725.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2015 was approximately $9,900 with a related weighted average annualized interest rate of 1.12%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has con- 24 tractually agreed, from December 1, 2014 through April 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $511 during the period ended May 31, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $1,580 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2015, Class A and Class C shares were charged $2,409 and $527, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $2,093 for transfer agency services and $59 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $28,027 pursuant to the custody agreement. During the period ended May 31, 2015, the fund was charged $6,140 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $451,639, Distribution Plan fees $239, Shareholder Services Plan fees $472, custodian fees $18,400, Chief Compliance Officer fees $2,113 and transfer agency fees $956, which are offset against an expense reimbursement currently in effect in the amount of $59. 26 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2015, amounted to $49,350,210 and $138,376,270, respectively. At May 31, 2015, accumulated net unrealized appreciation on investments was $206,873,898, consisting of $217,717,539 gross unrealized appreciation and $10,843,641 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Select Managers Small Cap Value Fund SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 UnderstandingYour Fund’s Expenses 6 ComparingYour Fund’s Expenses With Those of Other Funds 7 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 33 Notes to Financial Statements 44 Approval of an Additional Sub-Investment Adviser FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small Cap Value Fund, covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains for the reporting period. Investors were confounded to a degree by divergent economic trends in domestic and international markets. Stock prices continued to climb over the final month of 2014 as a sustained economic recovery was fueled by strengthening labor markets, but investors worried over the first five months of 2015 that economic weakness in overseas markets, a strengthening U.S. dollar, and expected short-term interest rate hikes might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy. We believe the domestic economic recovery has resumed after a winter soft patch, energy prices have begun to rebound, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While stocks stand to benefit from these conditions, valuations appear to have risen toward fair levels. Moreover, we believe expectations of domestic rate hikes and recently mixed corporate financial reports may have created uncertainty as to the pace of future gains.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2014, through May 31, 2015, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended May 31, 2015, Dreyfus Select Managers Small Cap Value Fund’s Class A, Class C, Class I, and Class Y shares produced total returns of 4.19%, 3.84%, 4.34%, and 4.35%, respectively. 1 In comparison, the Russell 2000Value Index (the “Index”), the fund’s benchmark, returned 3.38% for the same period. 2 Stocks posted modest gains during the reporting period as the market digested previous gains.The fund outperformed its benchmark, in part due to overweighted exposure to technology stocks. The Fund’s Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. As the fund’s portfolio allocation managers, we seek sub-advisers that complement one another’s style of investing, consistent with the fund’s investment goal.We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s Board based on our evaluations. The fund’s assets are currently under the day-to-day portfolio management of seven sub-advisers, each acting independently of one another and using their own methodology to select portfolio investments. As of the end of the reporting period, 15% of the fund’s assets are under the management of Thompson, Siegel, and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model. Approximately 22% of the fund’s assets are under the management of Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic values. Approximately 14% of the fund’s assets are under the management of Neuberger Berman Management LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small-cap companies selling at a material discount to their intrinsic value. Approximately 12% The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of the fund’s assets are under the management of Lombardia Capital Partners, which uses fundamental analysis and a bottom-up value-oriented approach in seeking stocks trading below their intrinsic values. Approximately 7% of the fund’s assets are under the management of Iridian Asset Management LLC, which employs bottom-up stock selection and a disciplined valuation process to identify and invest in corporate change. Approximately 5% of the fund’s assets are under the management of Kayne Anderson Rudnick Investment Management, LLC, which employs a fundamental, bottom-up, research-driven investment process in seeking to identify high-quality companies whose securities are trading at attractive valuations. Approximately 22% of the fund’s assets are under the management of Channing Capital Management, LLC, which employs intensive, fundamental, bottom-up research to identify high-quality companies with strong balance sheets and management teams. Finally, approximately 3% of the fund’s assets are allocated to Eastern Shore Capital Management, which focuses on companies with quality fundamentals. These percentages can change over time, within ranges described in the prospectus. Stocks Digested Gains in 2015 after Strong 2014 Rally A previously robust U.S. economic expansion proved uneven during the reporting period in light of severe winter weather and global economic weakness. Massive quantitative easing programs in overseas markets caused the U.S. dollar to appreciate sharply against most foreign currencies, hampering revenues for American exporters. Meanwhile, plummeting oil prices challenged energy producers. In contrast to vigorous gains during 2014, broad measures of U.S. market performance repeatedly vacillated between gains and losses in early 2015 before stronger economic data supported moderately higher stock prices in the spring. The Fund Beat Market Averages The fund’s relative performance was buoyed during the reporting period by overweighted exposure to and successful security selection in the information technology sector.The fund held securities such as semiconductor developers Microsemi, which was rewarded for making an immediately accretive acquisition, and Freescale Semiconductor, which produced a breakthrough battery charging solution. The materials sector also added value, paced by industrial commodities producer Cytec Industries. The fund further benefited from underweighted exposure to real estate investment trusts (REITs), which struggled in anticipation of rising interest rates. 4 Although no single market sector significantly undermined relative results, marketer Iconix Brands Group declined amid a regulatory investigation and management departures, and waste oil recycler Darling Ingredients suffered an earnings shortfall due to pricing pressures. The fund added a new sub-adviser late in the reporting period. Eastern Shore Capital Management focuses on higher quality companies with strong or improving financial positions, sustainable competitive advantages, skilled management teams, and compelling valuations. A Constructive Investment Posture The U.S. economic recovery has resumed, the projected growth rate for small-cap stocks appears attractive compared to current valuations, mergers-and-acquisitions activity has intensified, and U.S.-centric small-cap companies should continue to be insulated from global economic weakness.Therefore, as of the reporting period’s end, the fund’s sub-advisers generally have maintained constructive investment postures, including an emphasis on more economically sensitive industry groups and underweighted exposure to interest rate-sensitive companies such as utilities and REITs. June 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small Cap Value Fund from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.57 $ 10.16 $ 4.94 $ 4.79 Ending value (after expenses) $ 1,041.90 $ 1,038.40 $ 1,043.40 $ 1,043.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.49 $ 10.05 $ 4.89 $ 4.73 Ending value (after expenses) $ 1,018.50 $ 1,014.96 $ 1,020.09 $ 1,020.24 † Expenses are equal to the fund’s annualized expense ratio of 1.29% for Class A, 2.00% for Class C, .97% for Class I and .94% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Common Stocks—97.2% Shares Value ($) Automobiles & Components—1.7% American Axle & Manufacturing Holdings 17,510 a 439,676 Dana Holding 57,430 1,250,251 Gentherm 30,300 a 1,553,178 Modine Manufacturing 144,400 a 1,615,836 Motorcar Parts of America 59,300 a 1,706,061 Remy International 108,570 2,399,397 Superior Industries International 98,320 1,896,593 Thor Industries 7,042 430,196 Winnebago Industries 131,515 b 2,857,821 Banks—13.6% Atlantic Coast Financial 182,280 a,b 794,741 Banc of California 37,195 482,419 Bancorp 113,300 a 1,095,611 Bank of Hawaii 46,480 b 2,917,550 BankUnited 118,590 3,983,438 BBCN Bancorp 93,769 1,350,274 BofI Holding 19,500 a,b 1,836,120 Boston Private Financial Holdings 114,880 1,440,595 Brookline Bancorp 20,170 220,660 Bryn Mawr Bank 50,990 1,472,591 Cathay General Bancorp 11,300 341,486 CenterState Banks 84,075 1,041,689 City Holding 35,350 1,596,406 Columbia Banking System 226,040 6,828,668 Commerce Bancshares 28,565 b 1,274,285 Community Bank System 44,345 1,565,822 Customers Bancorp 76,890 a 1,929,939 CVB Financial 115,180 1,888,952 Dime Community Bancshares 105,100 1,722,589 Eagle Bancorp 88,720 a 3,530,169 East West Bancorp 37,674 1,616,215 F.N.B 76,391 1,030,515 First Financial Bancorp 107,540 1,867,970 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) First Merchants 33,167 772,459 First Niagara Financial Group 484,120 4,313,510 FirstMerit 98,462 1,933,794 Great Southern Bancorp 28,790 1,136,053 Hancock Holding 31,270 910,895 Heritage Financial 52,013 889,942 Heritage Financial Group 40,060 1,084,424 Huntington Bancshares 203,580 2,265,845 IBERIABANK 106,692 6,857,095 Independent Bank 125,652 b 5,668,162 Investors bancorp 98,348 1,181,160 Lakeland Financial 46,360 1,835,392 MB Financial 162,819 5,246,028 Nationstar Mortgage Holdings 48,600 a,b 958,392 PacWest Bancorp 119,501 5,364,400 Popular 48,200 a 1,566,018 Radian Group 92,300 b 1,654,016 Signature Bank 10,120 a 1,413,258 South State 52,524 3,772,799 Southside Bancshares 64,197 b 1,723,689 Square 1 Financial, Cl. A 12,000 a 313,440 Sterling Bancorp 65,865 b 889,836 Stock Yards Bancorp 21,110 737,161 TCF Financial 88,850 1,398,499 Texas Capital Bancshares 47,770 a 2,598,688 TriCo Bancshares 56,440 1,331,137 TrustCo Bank 267,153 1,805,954 Trustmark 51,233 1,221,907 Umpqua Holdings 74,150 1,304,299 Union Bankshares 40,316 871,229 United Financial Bancorp 62,765 790,839 Westamerica Bancorporation 21,800 b 997,568 Wilshire Bancorp 182,840 2,018,554 Wintrust Financial 27,600 1,382,760 WSFS Financial 75,030 1,850,990 8 Common Stocks (continued) Shares Value ($) Capital Goods—11.8% A.O. Smith 26,625 1,900,493 AAON 80,720 1,910,642 Actuant, Cl. A 25,777 605,760 Aerojet Rocketdyne Holdings 59,800 a 1,240,850 Aerovironment 21,450 a 554,482 Albany International, Cl. A 33,030 1,307,327 Allied Motion Technologies 18,348 573,925 American Woodmark 4,810 a 246,945 AZZ 40,960 1,963,213 Beacon Roofing Supply 26,345 a 826,179 Briggs & Stratton 91,220 1,741,390 Carlisle 13,650 1,353,397 Chart Industries 15,720 a 510,271 Chicago Bridge & Iron Co 30,140 b 1,635,396 Columbus McKinnon 30,390 693,196 DigitalGlobe 103,900 a 3,117,000 EMCOR Group 25,710 1,166,463 EnerSys 14,708 980,141 Franklin Electric 20,799 731,917 FreightCar America 84,995 1,905,588 Generac Holdings 21,100 a,b 881,558 Gibraltar Industries 42,411 a 760,005 Global Brass & Copper Holdings 42,620 734,343 Graco 23,950 1,738,531 GrafTech International 137,178 a 695,492 Granite Construction 20,920 749,982 H&E Equipment Services 58,860 1,284,914 Harsco 297,935 4,799,733 Hexcel 133,115 6,554,583 Hillenbrand 166,193 5,105,449 Hyster-Yale Materials Handling 8,235 584,356 ITT 24,630 1,051,208 KBR 101,340 1,940,661 KEYW Holding 155,530 a,b 1,088,710 Lawson Products 34,950 a 808,743 Levy Acquisition 59,425 a 959,714 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) LSI Industries 28,965 274,298 Lydall 22,691 a 621,960 Manitowoc 66,250 b 1,249,475 Meritor 71,210 a 1,019,015 Mueller Water Products, Cl. A 337,010 3,107,232 National Presto Industries 8,910 b 619,245 Orion Marine Group 77,983 a 585,652 Owens Corning 38,200 1,618,152 Ply Gem Holdings 167,880 a 2,073,318 Quanex Building Products 38,745 689,274 RBC Bearings 16,500 a 1,156,320 Regal Beloit 76,541 5,984,741 Spirit Aerosystems Holdings, Cl. A 48,510 a 2,648,161 Standex International 22,960 1,837,029 Sun Hydraulics 22,500 841,050 Teledyne Technologies 13,370 a 1,354,782 The Greenbrier Companies 26,310 b 1,584,651 Toro 3,710 253,727 TriMas 120,463 a 3,481,381 Trinity Industries 43,000 1,289,570 Triumph Group 29,852 b 1,990,830 Tutor Perini 149,770 a 3,139,179 Twin Disc 30,580 545,241 Valmont Industries 6,800 b 846,260 Wabash National 82,300 a 1,114,342 Woodward 41,283 2,102,956 Commercial & Professional Services—6.7% ABM Industries 167,381 5,429,840 Acacia Research 67,550 689,685 ACCO Brands 85,809 a 630,696 Brady, Cl. A 20,920 529,276 CBIZ 121,033 a 1,097,769 CDI 46,491 575,094 CEB 24,900 2,106,291 Civeo 151,640 606,560 10 Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Clean Harbors 29,800 a,b 1,678,932 Covanta Holding 172,540 3,813,134 Deluxe 33,570 2,142,773 Ennis 30,345 510,403 FTI Consulting 12,465 a 489,875 G&K Services, Cl. A 10,600 738,608 Huron Consulting Group 56,099 a 3,607,166 Kelly Services, Cl. A 44,945 697,546 Korn/Ferry International 49,805 1,598,242 Matthews International, Cl. A 106,935 5,309,323 McGrath RentCorp 98,230 2,990,121 MSA Safety 98,252 4,391,864 Multi-Color 28,990 1,856,809 Pitney Bowes 15,066 329,192 R.R. Donnelley & Sons 46,792 b 897,471 Steelcase, Cl. A 540,600 9,298,320 Tetra Tech 51,140 1,337,822 UniFirst 14,790 1,690,645 US Ecology 6,090 280,810 Consumer Durables & Apparel—2.6% Columbia Sportswear 2,610 146,291 Crocs 50,770 a,b 763,581 CSS Industries 33,540 925,369 G-III Apparel Group 3,710 a 210,951 Helen of Troy 3,880 a 339,461 Iconix Brand Group 181,570 a 4,688,137 iRobot 12,100 a,b 386,595 M/I Homes 130,860 a 3,045,112 Nautilus 9,450 a 199,584 Skullcandy 178,100 a 1,335,750 Smith & Wesson Holding 80,900 a,b 1,190,039 Standard Pacific 28,120 a 231,709 Steven Madden 33,900 a 1,280,742 TRI Pointe Homes 76,305 a 1,100,318 UCP, Cl. A 58,583 a 478,623 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Unifi 70,260 a 2,284,855 Vera Bradley 82,300 a,b 1,114,342 Wolverine World Wide 48,800 1,433,744 Consumer Services—2.4% American Public Education 35,920 a 868,186 Bloomin’ Brands 48,680 1,093,353 Bob Evans Farms 21,360 981,065 Capella Education 31,690 1,688,126 Cheesecake Factory 38,660 1,993,696 Darden Restaurants 4,615 302,467 DeVry Education Group 31,790 1,011,240 Graham Holdings, Cl. B 1,200 1,285,200 Houghton Mifflin Harcourt 50,200 a 1,324,276 Interval Leisure Group 84,850 2,207,797 Jamba 54,200 a,b 829,802 LifeLock 86,200 a 1,311,964 Marriott Vacations Worldwide 3,770 332,816 Ruth’s Hospitality Group 60,873 896,659 SeaWorld Entertainment 155,370 3,355,992 Diversified Financials—5.2% Ares Capital 124,130 2,079,178 Artisan Partners Asset Management, Cl. A 32,100 1,415,931 Cowen Group, Cl. A 246,600 a 1,454,940 Encore Capital Group 222,320 a,b 8,828,327 Evercore Partners, Cl. A 101,835 5,190,530 Fifth Street Finance 79,319 550,474 First Cash Financial Services 47,900 a 2,231,661 FNFV Group 76,090 a 1,168,742 Gain Capital Holdings 91,959 855,219 Green Dot, Cl. A 80,800 a 1,183,720 Janus Capital Group 33,614 610,094 New Mountain Finance 56,797 b 858,771 12 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) PHH 151,566 a 4,181,706 Piper Jaffray 4,750 a 225,245 Stifel Financial 140,123 a 7,462,951 Voya Financial 19,370 877,655 Waddell & Reed Financial, Cl. A 24,302 1,161,150 Westwood Holdings 6,720 381,360 World Acceptance 21,868 a,b 1,783,773 Energy—2.2% Aegean Marine Petroleum Network 71,600 1,018,152 Atwood Oceanics 38,122 b 1,173,014 C&J Energy Services 7,300 a 109,719 Clayton Williams Energy 7,720 a 398,661 Core Laboratories 8,600 b 1,010,328 Delek US Holdings 23,900 904,854 Era Group 75,540 a 1,586,340 GulfMark Offshore, Cl. A 20,468 b 274,885 Helix Energy Solutions Group 64,200 a,b 1,006,014 ION Geophysical 187,870 a 266,775 McDermott International 78,220 a 427,081 Newpark Resources 131,900 a 1,118,512 Oasis Petroleum 5,910 a 100,352 PBF Energy 26,300 705,366 PDC Energy 23,510 a 1,402,136 Sanchez Energy 144,429 a,b 1,455,844 Stone Energy 46,288 a 628,591 TETRA Technologies 144,690 a 910,100 Tidewater 39,470 b 968,594 Triangle Petroleum 89,920 a,b 461,290 Ultra Petroleum 70,710 a,b 983,576 Whiting Petroleum 17,435 a 575,181 World Fuel Services 10,600 530,318 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Exchange-Traded Funds—.7% iShares Russell 2000 ETF 49,145 b Food & Staples Retailing—.3% Andersons 26,050 1,155,057 SpartanNash 27,440 857,774 Village Super Market, Cl. A 16,900 541,138 Food, Beverage & Tobacco—1.4% Calavo Growers 4,000 201,800 Dean Foods 115,890 2,134,694 Lancaster Colony 53,753 4,796,918 National Beverage 53,300 a 1,103,310 Pinnacle Foods 23,660 997,269 Sanderson Farms 6,408 b 522,444 TreeHouse Foods 20,000 a 1,426,600 Health Care Equipment & Services—3.7% Accuray 130,690 a,b 803,090 Addus HomeCare 28,150 a 788,481 Air Methods 60,440 a 2,548,150 Allscripts Healthcare Solutions 193,610 a 2,724,093 AmSurg 2,670 a 179,798 AngioDynamics 35,260 a 565,923 Anika Therapeutics 75,699 a 2,553,327 CorVel 14,960 a 537,064 Cynosure, Cl. A 48,000 a 1,713,600 Derma Sciences 92,985 a 609,982 Globus Medical, Cl. A 8,990 a 233,201 Halyard Health 5,450 225,739 HealthSouth 35,360 1,526,137 Hill-Rom Holdings 18,702 964,275 IPC Healthcare 13,863 a 684,416 Kindred Healthcare 227,103 5,202,930 MedAssets 51,291 a 1,070,443 Merit Medical Systems 30,636 a 629,876 Molina Healthcare 25,500 a 1,854,870 Natus Medical 8,120 a 317,167 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) NuVasive 3,090 a 156,200 Patterson 29,300 1,401,712 PharMerica 29,664 a 986,625 Providence Service 34,800 a 1,672,488 STERIS 1,680 112,274 Team Health Holdings 2,380 a 139,182 Household & Personal Products—.4% Elizabeth Arden 41,660 a,b 586,156 HRG Group 58,975 a 773,752 Nu Skin Enterprises, Cl. A 14,969 b 757,431 WD-40 14,900 1,257,113 Insurance—4.7% American Equity Investment Life Holding 102,645 2,608,209 American Financial Group 20,230 1,284,605 Endurance Specialty Holdings 30,300 1,841,634 FBL Financial Group, Cl. A 4,854 278,814 Federated National Holding Company, Cl. C 47,400 1,217,232 First American Financial 149,655 5,344,180 FNF Group 23,305 884,658 Greenlight Capital Re, Cl. A 44,300 a 1,357,352 HCC Insurance Holdings 16,977 970,745 Horace Mann Educators 128,240 4,414,021 Infinity Property & Casualty 15,200 1,099,720 Kemper 8,270 295,983 Maiden Holdings 128,800 1,800,624 Navigators Group 23,790 a 1,846,580 Primerica 96,540 4,269,965 RLI 38,900 1,893,263 Stewart Information Services 80,963 3,041,780 Symetra Financial 54,510 1,333,315 The Hanover Insurance Group 18,074 1,286,507 Validus Holdings 35,531 1,524,635 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials—6.6% American Vanguard 151,290 2,084,776 AptarGroup 20,090 1,281,139 Avery Dennison 56,620 3,505,344 Chemtura 57,740 a 1,602,862 Cliffs Natural Resources 695,580 b 3,693,530 Crown Holdings 51,210 a 2,831,401 Cytec Industries 132,507 8,015,348 Ferro 229,780 a 3,485,763 FutureFuel 72,200 866,400 Glatfelter 70,600 1,658,394 Greif, Cl. A 23,198 885,932 Haynes International 14,725 694,284 Intrepid Potash 131,230 a 1,524,893 Kaiser Aluminum 50,889 4,128,625 Koppers Holdings 65,698 1,696,322 Kraton Performance Polymers 36,420 a 864,975 LSB Industries 56,779 a 2,414,811 Materion 41,150 1,530,368 Mercer International 66,975 a 949,705 Nevsun Resources 235,350 981,409 Olympic Steel 27,045 474,369 PolyOne 176,813 6,876,258 Resolute Forest Products 49,300 a,b 589,135 Sealed Air 23,400 1,139,580 Sonoco Products 19,573 881,176 Media—1.6% Cinemark Holdings 38,800 1,572,564 Crown Media Holdings, Cl. A 47,000 a 191,760 E.W. Scripps, Cl. A 72,800 1,705,704 Manchester United, Cl. A 63,095 a,b 1,077,032 Media General 71,173 a 1,178,625 Meredith 90,287 4,767,154 New Media Investment Group 59,841 1,317,699 World Wrestling Entertainment, Cl. A 84,800 b 1,212,640 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—2.3% ACADIA Pharmaceuticals 4,520 a 186,224 Affymetrix 100,770 a,b 1,182,032 Akorn 3,880 a 178,092 Amarin, ADR 268,655 a 620,593 BioDelivery Sciences International 90,675 a,b 772,551 Cambrex 46,160 a 1,847,323 Cempra 6,090 a 223,564 Charles River Laboratories International 96,792 a 7,001,934 Clovis Oncology 1,740 a 160,846 Conatus Pharmaceuticals 40,415 a,b 220,262 Concert Pharmaceuticals 94,588 a,b 1,512,462 Flamel Technologies, ADR 183,589 a 3,368,858 Genocea Biosciences 7,940 a 84,243 MacroGenics 4,350 a 140,723 PAREXEL International 5,390 a 358,273 PDL BioPharma 63,899 b 426,845 PTC Therapeutics 1,570 a 91,201 Relypsa 6,150 a 226,259 Tetraphase Pharmaceuticals, Cl. I 6,260 a 268,429 ZIOPHARM Oncology 9,220 a 87,406 ZS Pharma 1,570 a 91,845 Real Estate—3.2% Alexander & Baldwin 4,930 202,475 AV Homes 51,140 a 783,465 Chatham Lodging Trust 52,100 c 1,455,674 Corporate Office Properties Trust 170,933 c 4,387,850 DiamondRock Hospitality 22,960 c 302,383 Equity Commonwealth 34,800 a,c 896,100 First Potomac Realty Trust 68,001 c 686,810 Hersha Hospitality Trust 325,272 c 2,068,730 Highwoods Properties 4,410 c 185,000 iStar Financial 131,407 a,c 1,867,293 LaSalle Hotel Properties 66,408 c 2,421,236 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Lexington Realty Trust 142,100 c 1,304,478 Medical Properties Trust 113,887 c 1,544,308 New Senior Investment Group 204,074 3,254,981 Newcastle Investment 225,550 c 1,157,071 Outfront Media 38,625 1,070,299 Parkway Properties 82,306 c 1,414,840 Ramco-Gershenson Properties Trust 39,942 c 687,801 Sovran Self Storage 3,300 c 300,993 STAG Industrial 6,150 c 130,995 Sun Communities 3,770 c 237,925 Sunstone Hotel Investors 20,820 c 317,713 Retailing—4.0% ANN 103,663 a 4,846,245 Asbury Automotive Group 4,410 a 375,379 Big Lots 75,850 3,329,815 CST Brands 18,595 739,523 DSW, Cl. A 45,873 1,589,500 Express 94,407 a 1,665,340 Finish Line, Cl. A 24,725 b 647,053 Genesco 24,400 a 1,615,036 GNC Holdings, Cl. A 27,970 1,245,784 Haverty Furniture 53,470 1,123,405 Lithia Motors, Cl. A 45,195 4,811,008 Lumber Liquidators Holdings 17,174 a 350,350 New York & Co 61,280 a 155,651 Office Depot 108,888 a 1,009,392 Outerwall 31,993 b 2,452,583 Pier 1 Imports 99,150 b 1,260,197 Rent-A-Center 31,195 943,649 Select Comfort 34,561 a 1,076,575 Shutterfly 31,500 a 1,464,750 Sonic Automotive, Cl. A 60,020 1,395,465 The Children’s Place 17,600 1,151,040 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—3.4% ANADIGICS 659,947 a 572,768 Applied Micro Circuits 123,060 a 786,353 Axcelis Technologies 673,635 a 2,155,632 Brooks Automation 44,170 496,471 Cabot Microelectronics 42,520 a 1,963,574 CEVA 31,530 a 647,626 ChipMOS Technologies 41,700 968,274 Cypress Semiconductor 90,565 a 1,243,457 Entegris 19,310 a 268,988 FormFactor 113,150 a 1,053,426 Intersil, Cl. A 10,670 144,045 MA-COM Technology Solutions Holdings 33,200 a,b 1,266,912 Mellanox Technologies 25,090 a 1,262,529 Microsemi 170,389 a 6,200,456 MKS Instruments 8,640 325,814 Qorvo 2,050 a 168,408 Rambus 153,280 a 2,343,651 Rudolph Technologies 33,000 a 420,420 Silicon Laboratories 4,640 a 257,242 Teradyne 84,100 1,778,715 Ultratech 97,890 a 1,951,927 Veeco Instruments 37,300 a 1,129,444 Xcerra 98,962 a 763,987 Software & Services—5.7% ACI Worldwide 4,870 a 115,955 Acxiom 84,100 a 1,393,537 American Software, Cl. A 81,806 719,075 AVG Technologies 67,000 a 1,642,840 Bankrate 72,930 a 889,746 Blackbaud 2,490 127,637 Booz Allen Hamilton Holdings 181,229 4,594,155 Cadence Design Systems 68,610 a 1,357,792 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Cass Information Systems 30,168 1,504,176 Computer Services 14,993 637,203 Comverse 86,108 a 2,072,620 Convergys 130,200 3,232,866 CoreLogic 65,030 a 2,534,869 Covisint 168,600 a 453,534 DST Systems 22,110 2,617,824 Epiq Systems 61,600 1,033,032 FalconStor Software 570,929 a 822,138 Gigamon 37,300 a 1,147,348 Heartland Payment Systems 19,100 1,020,895 Jack Henry & Associates 27,950 1,818,986 Lionbridge Technologies 113,970 a 629,114 MAXIMUS 3,300 215,721 Mentor Graphics 17,620 460,058 MoneyGram International 87,060 a 846,223 Monotype Imaging Holdings 30,550 792,467 NeuStar, Cl. A 69,900 a,b 1,909,668 Nuance Communications 117,650 a 1,984,756 Rovi 112,590 a,b 1,887,008 SeaChange International 110,520 a 747,115 Silver Spring Networks 86,200 a,b 1,178,354 SS&C Technologies Holdings 2,840 167,361 Syntel 34,720 a 1,649,547 Unwired Planet 647,344 a 435,145 VeriFone Systems 29,960 a 1,143,573 Verint Systems 49,208 a 3,182,291 20 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment—8.6% ADTRAN 60,073 1,034,457 Anixter International 81,222 a 5,523,096 ARRIS Group 77,880 a 2,570,819 Aviat Networks 541,823 a 617,678 Avid Technology 93,000 a 1,656,330 Avnet 29,620 1,303,576 Badger Meter 24,025 1,550,093 Bel Fuse, Cl. B 29,440 659,456 Belden 69,953 5,905,432 Black Box 36,895 740,114 Brocade Communications Systems 104,780 1,295,605 Ceragon Networks 87,630 a,b 114,795 Ciena 78,530 a,b 1,894,144 Cognex 22,150 1,117,911 Comtech Telecommunications 62,000 1,862,480 CTS 35,736 673,624 Dolby Laboratories, Cl. A 37,310 1,460,686 Harmonic 122,500 a 834,225 II-VI 67,930 a 1,268,253 Infinera 78,220 a 1,614,461 Ingram Micro, Cl. A 60,539 a,b 1,623,051 InvenSense 52,600 a,b 744,816 Itron 30,030 a 1,077,777 JDS Uniphase 92,700 a 1,188,414 Kimball Electronics 33,970 529,253 Knowles 66,059 a,b 1,278,242 Lexmark International, Cl. A 59,020 2,713,740 Littelfuse 51,192 4,950,266 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) LRAD 97,250 a,b 229,510 Maxwell Technologies 99,900 a,b 509,490 Mercury Systems 95,290 a 1,300,708 Methode Electronics 37,550 1,762,222 Neonode 74,480 a,b 304,623 OSI Systems 12,110 a 874,826 Park Electrochemical 56,375 1,210,935 Plantronics 7,618 420,285 Plexus 18,932 a 861,027 QLogic 37,239 a 577,949 Quantum 599,019 a 1,221,999 Rogers 14,420 a 1,041,845 ScanSource 33,277 a 1,294,475 ShoreTel 179,100 a 1,232,208 Sonus Networks 277,106 a 2,169,740 SYNNEX 25,080 2,073,364 Vishay Intertechnology 393,195 5,119,399 Vishay Precision Group 27,120 a 357,984 Telecommunication Services—.4% FairPoint Communications 64,800 a,b 1,307,664 Telephone & Data Systems 20,440 606,864 US Cellular 13,940 a 545,054 Vonage Holdings 254,500 a 1,185,970 Transportation—1.4% Air Transport Services Group 83,831 a 881,902 22 Common Stocks (continued) Shares Value ($) Transportation (continued) Allegiant Travel 930 146,447 Celadon Group 63,500 1,480,820 Danaos 105,701 a 689,170 Forward Air 6,260 324,706 JetBlue Airways 8,290 a 167,126 Landstar System 26,850 b 1,755,990 Quality Distribution 69,400 a 1,097,908 Ryder System 22,270 2,041,045 SkyWest 14,074 208,295 Spirit Airlines 3,650 a 232,031 Swift Transportation 50,160 a 1,167,223 Werner Enterprises 57,755 1,589,417 Utilities—2.6% ALLETE 112,501 5,664,425 Atlantic Power 239,800 b 707,410 Dynegy 53,020 a 1,714,667 MGE Energy 2,260 87,530 New Jersey Resources 84,717 2,547,440 NorthWestern 34,600 1,799,892 Ormat Technologies 40,350 b 1,496,985 Piedmont Natural Gas 7,130 265,878 PNM Resources 32,300 858,857 Portland General Electric 131,045 4,581,333 Questar 57,100 1,296,170 Total Common Stocks (cost $690,063,257) The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—8.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $67,579,785) 67,579,785 d Total Investments (cost $757,643,042) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At May 31, 2015, the value of the fund’s securities on loan was $76,102,324 and the value of the collateral held by the fund was $78,720,687, consisting of cash collateral of $67,579,785 and U.S. Government & Agency securities valued at $11,140,902. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 13.6 Utilities 2.6 Capital Goods 11.8 Consumer Services 2.4 Technology Hardware & Equipment 8.6 Pharmaceuticals, Money Market Investment 8.2 Biotech & Life Sciences 2.3 Commercial & Professional Services 6.7 Energy 2.2 Materials 6.6 Automobiles & Components 1.7 Software & Services 5.7 Media 1.6 Diversified Financials 5.2 Food, Beverage & Tobacco 1.4 Insurance 4.7 Transportation 1.4 Retailing 4.0 Exchange-Traded Funds .7 Health Care Equipment & Services 3.7 Household & Personal Products .4 Semiconductors & Telecommunication Services .4 Semiconductor Equipment 3.4 Food & Staples Retailing .3 Real Estate 3.2 Consumer Durables & Apparel 2.6 † Based on net assets. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $76,102,324)—Note 1(b): Unaffiliated issuers 690,063,257 799,846,869 Affiliated issuers 67,579,785 67,579,785 Cash 26,834,939 Receivable for investment securities sold 2,690,451 Dividends and securities lending income receivable 705,621 Receivable for shares of Common Stock subscribed 509,427 Prepaid expenses 31,536 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 677,613 Liability for securities on loan—Note 1(b) 67,579,785 Payable for investment securities purchased 6,043,944 Payable for shares of Common Stock redeemed 499,018 Accrued expenses 76,394 Net Assets ($) Composition of Net Assets ($): Paid-in capital 690,275,365 Accumulated undistributed investment income—net 2,796,771 Accumulated net realized gain (loss) on investments 20,466,126 Accumulated net unrealized appreciation (depreciation) on investments 109,783,612 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 2,355,218 73,153 20,927,570 799,965,933 Shares Outstanding 102,655 3,383 899,465 34,408,072 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $5,196 foreign taxes withheld at source) 6,084,574 Income from securities lending—Note 1(b) 451,508 Total Income Expenses: Management fee—Note 3(a) 3,537,641 Custodian fees—Note 3(c) 42,889 Professional fees 15,243 Registration fees 39,884 Directors’ fees and expenses—Note 3(d) 38,037 Prospectus and shareholders’ reports 11,745 Shareholder servicing costs—Note 3(c) 7,672 Loan commitment fees—Note 2 3,572 Distribution fees—Note 3(b) 210 Miscellaneous 24,460 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (428 ) Less—reduction in fees due to earnings credits—Note 3(c) (4 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 24,879,573 Net unrealized appreciation (depreciation) on investments 6,762,054 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 2,815,161 2,622,735 Net realized gain (loss) on investments 24,879,573 88,770,738 Net unrealized appreciation (depreciation) on investments 6,762,054 (63,501,216 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (472 ) (5,087 ) Class I (48,079 ) (3,895,063 ) Class Y (2,152,331 ) (6 ) Net realized gain on investments: Class A (245,496 ) (138,419 ) Class C (6,784 ) (19,582 ) Class I (2,368,821 ) (56,713,713 ) Class Y (86,586,187 ) (93 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 545,079 909,969 Class C 25,000 18,504 Class I 5,958,871 76,211,933 Class Y 112,851,744 799,022,425 Dividends reinvested: Class A 244,238 141,900 Class C 6,784 19,582 Class I 2,099,337 30,393,174 Class Y 44,506,044 — Cost of shares redeemed: Class A (309,145 ) (466,697 ) Class C (8,622 ) (201,387 ) Class I (6,005,828 ) (779,866,478 ) Class Y (49,233,077 ) (32,065,072 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 769,592,831 708,354,684 End of Period Undistributed investment income—net 2,796,771 2,182,492 The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Capital Share Transactions: Class A Shares sold 24,345 36,677 Shares issued for dividends reinvested 10,898 5,770 Shares redeemed (13,527 ) (19,251 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,141 795 Shares issued for dividends reinvested 321 831 Shares redeemed (404 ) (8,480 ) Net Increase (Decrease) in Shares Outstanding ) Class I a Shares sold 255,930 3,068,808 Shares issued for dividends reinvested 92,251 1,223,987 Shares redeemed (257,842 ) (30,100,703 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a Shares sold 4,898,372 30,943,433 Shares issued for dividends reinvested 1,956,768 — Shares redeemed (2,088,441 ) (1,302,104 ) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2014, 27,149,740 Class I shares representing $705,893,243 were exchanged for 27,160,186 ClassY shares. See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2015 Year Ended November 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 24.89 26.25 19.62 18.66 19.63 15.24 Investment Operations: Investment income (loss)—net a .04 .01 .06 .02 (.04 ) (.05 ) Net realized and unrealized gain (loss) on investments .93 .84 7.57 2.56 .23 4.47 Total from Investment Operations .97 .85 7.63 2.58 .19 4.42 Distributions: Dividends from investment income—net (.00 ) b (.08 ) (.00 ) b — — — Dividends from net realized gain on investments (2.92 ) (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) Total Distributions (2.92 ) (2.21 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) Net asset value, end of period 22.94 24.89 26.25 19.62 18.66 19.63 Total Return (%) c 4.19 d 3.35 40.73 15.04 .62 29.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 e 1.31 1.33 1.40 1.29 1.34 Ratio of net expenses to average net assets 1.29 e 1.30 1.30 1.36 1.27 1.32 Ratio of net investment income (loss) to average net assets .38 e .02 .25 .12 (.18 ) (.27 ) Portfolio Turnover Rate 37.27 d 104.22 68.30 74.74 67.49 56.03 Net Assets, end of period ($ x 1,000) 2,355 2,015 1,516 889 1,071 7,308 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2015 Year Ended November 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 23.70 25.19 19.00 18.25 19.34 15.13 Investment Operations: Investment (loss)—net a (.04 ) (.20 ) (.10 ) (.12 ) (.18 ) (.18 ) Net realized and unrealized gain (loss) on investments .88 .84 7.29 2.49 .25 4.42 Total from Investment Operations .84 .64 7.19 2.37 .07 4.24 Distributions: Dividends from net realized gain on investments (2.92 ) (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) Net asset value, end of period 21.62 23.70 25.19 19.00 18.25 19.34 Total Return (%) b 3.84 c 2.60 39.69 14.16 (.03 ) 28.07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.68 d 2.22 2.16 2.15 2.03 2.10 Ratio of net expenses to average net assets 2.00 d 2.05 2.06 2.12 2.02 2.08 Ratio of net investment (loss) to average net assets (.33 ) d (.83 ) (.48 ) (.64 ) (.92 ) (1.02 ) Portfolio Turnover Rate 37.27 c 104.22 68.30 74.74 67.49 56.03 Net Assets, end of period ($ x 1,000) 73 55 231 165 164 916 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 30 Six Months Ended May 31, 2015 Year Ended November 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 25.22 26.55 19.84 18.83 19.72 15.28 Investment Operations: Investment income—net a .08 .08 .14 .10 .04 .00 b Net realized and unrealized gain (loss) on investments .94 .87 7.65 2.57 .23 4.47 Total from Investment Operations 1.02 .95 7.79 2.67 .27 4.47 Distributions: Dividends from investment income—net (.05 ) (.15 ) (.08 ) (.04 ) — (.00 ) b Dividends from net realized gain on investments (2.92 ) (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) Total Distributions (2.97 ) (2.28 ) (1.08 ) (1.66 ) (1.16 ) (.03 ) Net asset value, end of period 23.27 25.22 26.55 19.84 18.83 19.72 Total Return (%) 4.34 c 3.72 41.27 15.45 1.04 29.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 d .95 .95 .99 .99 1.07 Ratio of net expenses to average net assets .97 d .95 .95 .99 .99 1.06 Ratio of net investment income to average net assets .69 d .31 .60 .52 .20 .02 Portfolio Turnover Rate 37.27 c 104.22 68.30 74.74 67.49 56.03 Net Assets, end of period ($ x 1,000) 20,928 20,403 706,606 429,732 297,086 243,304 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2015 Year Ended November 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 25.21 26.54 22.76 Investment Operations: Investment income—net b .08 .12 .02 Net realized and unrealized gain (loss) on investments .94 .83 3.76 Total from Investment Operations 1.02 .95 3.78 Distributions: Dividends from investment income—net (.06 ) (.15 ) — Dividends from net realized gain on investments (2.92 ) (2.13 ) — Total Distributions (2.98 ) (2.28 ) — Net asset value, end of period 23.25 25.21 26.54 Total Return (%) 4.35 c 3.71 16.61 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .95 1.01 d Ratio of net expenses to average net assets .94 d .95 .99 d Ratio of net investment income to average net assets .72 d .45 .07 d Portfolio Turnover Rate 37.27 c 104.22 68.30 Net Assets, end of period ($ x 1,000) 799,966 747,120 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small Cap Value Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Thompson, Siegel and Walmsley, LLC (“TS&W”),Walthausen & Co., LLC (“Walthausen”), Neuberger Berman Management LLC (“Neuberger Berman”), Lombardia Capital Partners, LLC (“Lombardia”), Iridian Asset Management LLC (“Iridian”), Kayne Anderson Rudnick Investment Management, LLC (“Kayne”), Channing Capital Management, LLC (“Channing”) and Eastern Shore Capital Management (“Eastern Shore”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. At a May 4, 2015 meeting, the Company’s Board of Directors (the “Board”) approved a new sub-investment advisory agreement with Eastern Shore, which became effective May 18, 2015. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unad- 34 justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 36 The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 780,213,695 — — Equity Securities— Foreign Common Stocks † 13,544,600 — — Exchange-Traded Funds 6,088,574 — — Mutual Funds 67,579,785 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended May 31, 2015, The Bank of New York Mellon earned $135,400 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 11/30/2014 ($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 45,342,224 116,215,995 93,978,434 67,579,785 8.2 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 38 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was as follows: ordinary income $30,997,047 and long-term capital gains $29,774,916.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2015, the fund did not borrow under the Facilities. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from December 1, 2014 through April 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, C, I and Y shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%, 1.05%, 1.05% and .95%, of the value of the respective class’ average daily net assets The reduction in expenses, pursuant to the undertaking, amounted to $428 during the period ended May 31, 2015. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate sub-investment advisory agreements between Dreyfus and TS&W, Walthausen, Neuberger Berman, Lombardia, Iridian, Kayne, Channing and Eastern Shore, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment 40 adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-adviser to the Board. During the period ended May 31, 2015, the Distributor retained $345 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $210 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2015, Class A and Class C shares were charged $2,884 and $70, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $1,778 for transfer agency services and $71 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $4. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $42,889 pursuant to the custody agreement. During the period ended May 31, 2015, the fund was charged $13,507 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $628,304, Distribution Plan fees $37, Shareholder Services Plan fees $513, custodian fees $43,194, Chief Compliance Officer fees $4,648 and transfer agency fees $938, which are offset against an expense reimbursement currently in effect in the amount of $21. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 42 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2015, amounted to $309,445,026 and $285,062,860, respectively. At May 31, 2015, accumulated net unrealized appreciation on investments was $109,783,612, consisting of $139,110,120 gross unrealized appreciation and $29,326,508 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 APPROVAL OF AN ADDITONAL SUB-INVESTMENT ADVISER At a meeting of the fund’s Board of Directors held on May 4, 2015, Dreyfus and EACM recommended the appointment of Eastern Shore Capital Management, a division of Moody Aldrich Partners, LLC (“Eastern Shore”), to serve as a new sub-adviser for the fund.The recommendation of Eastern Shore was based on, among other information, EACM’s review and due diligence report relating to Eastern Shore and its investment advisory services. In the opinion of Dreyfus and EACM, the proposed allocation to Eastern Shore of a portion of the fund’s assets would allow Eastern Shore to effectively complement the fund’s seven other sub-advisers, Thomson, Siegel and Walmsley, LLC, Walthausen & Co., LLC, Neuberger Berman Management, LLC, Lombardia Capital Partners, LLC, Iridian Asset Management, LLC, Kayne Rudnick Anderson Investment Management, LLC and Channing Capital Management, LLC, and increase portfolio diversification, as well as help avoid any potential capacity constraints that may arise if the fund further grows its assets and would be in the best interests of the fund’s shareholders. It was noted that the target percentage of the fund’s assets to be allocated to Eastern Shore will occur over time. At the Meeting, the Board, including a majority of the Directors who are not “interested persons” (as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the fund or Dreyfus (the “Independent Directors”), considered and approved a new Sub-Investment Advisory Agreement, on behalf of the fund, between Dreyfus and Eastern Shore (the “Sub-Advisory Agreement”). In determining whether to approve the Sub-Advisory Agreement, the Board considered the due diligence materials prepared by EACM and other information, which included: (i) a copy of the Sub-Advisory Agreement between Dreyfus and Eastern Shore; (ii) information regarding the process by which EACM recommended and Dreyfus selected and recommended Eastern Shore for Board approval; (iii) information regarding the nature, extent and quality of the services Eastern Shore would provide to the fund; (iv) information regarding Eastern Shore’s reputation, investment management business, personnel, and operations; (v) information regarding Eastern Shore’s brokerage 44 and trading policies and practices; (vi) information regarding the level of the sub-investment advisory fee to be charged by Eastern Shore; (vii) information regarding Eastern Shore’s compliance program; and (viii) information regarding Eastern Shore’s historical performance returns managing investment mandates similar to the fund’s investment mandate, with such performance compared to relevant indices. The Board also considered the substance of discussions with representatives of Dreyfus and EACM at the Meeting. Additionally, the Board reviewed materials supplied by counsel that were prepared for use by the Board in fulfilling its duties under the 1940 Act. Nature, Extent and Quality of Services to be Provided by Eastern Shore. In examining the nature, extent, and quality of the services to be provided by Eastern Shore to the fund, the Board considered Eastern Shore’s: (i) organization, history, reputation, qualification and background, as well as the qualifications of its personnel; (ii) expertise in providing portfolio management services to other similar investment portfolios and the performance history of those portfolios; (iii) proposed investment strategy for the fund; (iv) long- and short-term performance relative to unmanaged indices; and (v) compliance pro-gram.The Board specifically took into account Eastern Shore’s investment process and research resources and capabilities, evaluating how Eastern Shore would complement the fund’s existing Sub-Advisers. The Board also discussed the acceptability of the terms of the Sub-Advisory Agreement, noting the substantial similarity to the terms of the fund’s other sub-investment advisory agreements. The Board also considered the review process undertaken by EACM, subject to Dreyfus’ supervision, and EACM’s favorable assessment of the nature and quality of the sub-investment advisory services expected to be provided to the fund by Eastern Shore.The Board concluded that the fund will benefit from the quality and experience of Eastern Shore’s investment professionals. Based on their consideration and review of the foregoing information, the Board concluded that the nature, extent, and quality of the sub-investment advisory services to be pro- The Fund 45 APPROVAL OF AN ADDITONAL SUB-INVESTMENT ADVISER (continued) vided by Eastern Shore were adequate and appropriate in light of Eastern Shore’s experience in managing small cap value equity assets, Eastern Shore’s portfolio management and research resources to be applied in managing a portion of the fund’s portfolio, and Dreyfus’ and EACM’s recommendation to engage Eastern Shore, and supported a decision to approve the Sub-Advisory Agreement. Investment Performance of Eastern Shore. Because Eastern Shore was a newly-appointed sub-adviser for the fund, the Board could not consider its investment performance in managing a portion of the fund’s portfolio as a factor in evaluating the Sub-Advisory Agreement during the Meeting. However, the Board did review Eastern Shore’s historical performance record in managing other portfolios that were comparable to the fund with respect to its investment mandate.The Board also discussed with representatives of Dreyfus and EACM the investment strategies to be employed by Eastern Shore in the management of its portion of the fund’s assets. The Board noted Eastern Shore’s reputation and experience with respect to small cap value equity investing, the portfolio manager’s experience in selecting small cap value stocks, and EACM’s experience and reputation in selecting, evaluating, and overseeing investment managers. Based on their consideration and review of the foregoing information, the Board concluded that these factors supported a decision to approve the Sub-Advisory Agreement. Costs of Services to be Provided. The Board considered the proposed fee payable under the Sub-Advisory Agreement, noting that the proposed fee would be paid by Dreyfus, and not the fund, and, thus, would not impact the fees paid by the fund. The Board concluded that the proposed fee payable to Eastern Shore by Dreyfus with respect to the assets to be allocated to Eastern Shore in its capacity as a sub-adviser was reasonable and appropriate, and further noted that the rate of the proposed fee was the same as the rate charged by the fund’s other sub-advisers. 46 Profitability and Economies of Scale to be Realized. The Board recognized that, because Eastern Shore’s fee would be paid by Dreyfus, and not the fund, an analysis of economies of scale and profitability was more appropriate in the context of the Board’s consideration of the Management Agreement. Accordingly, considerations of profitability and economies of scale with respect to Eastern Shore were not relevant to the Board’s determination to approve the Sub-Advisory Agreement. The Board also considered whether there were any ancillary benefits that may accrue to Eastern Shore as a result of its relationship with the fund. The Board concluded that any benefits that were expected to accrue to Eastern Shore by virtue of its relationship with the fund were reasonable. In considering the materials and information described above, the Independent Directors received assistance from, and met separately with, their independent legal counsel, and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to the approval of investment advisory and sub-investment advisory agreements. After full consideration of the factors discussed above, with no single factor identified as being of paramount importance, the Board, including a majority of the Independent Directors, with the assistance of independent legal counsel, concluded that the initial approval of the Sub-Advisory Agreement was in the best interests of the fund, and approved the Sub-Advisory Agreement for the fund. The Fund 47 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. International Stock Fund SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 UnderstandingYour Fund’s Expenses 6 ComparingYour Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover International Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for International Stock Fund, covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Despite ongoing concerns that persistent economic weakness and deflationary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies, investor sentiment recently has been buoyed by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular.We believe currency depreciation has enhanced Europe’s competitiveness in global markets, recent wage negotiations in Japan suggest that long-awaited inflationary pressure may be taking root, and more stimulative economic policies in China may provide a catalyst for growth in the rest of Asia. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2014, through May 31, 2015, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2015, International Stock Fund’s Class A shares produced a total return of 5.14%, Class C shares returned 4.73%, Class I shares returned 5.33%, and Class Y shares returned 5.35%. 1 In comparison, the fund’s benchmark index, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), achieved a 4.84% return over the same period. 2 International stocks advanced moderately during the reporting period amid sluggish economic growth and more aggressively accommodative monetary policies from major central banks.The fund’s Class A, Class I, and Class Y shares produced higher returns than the benchmark, mainly due to strong security selections across several countries and market sectors. The Fund’s Investment Approach The fund seeks long-term real return by investing in high-quality companies believed to be capable of sustainable growth and wealth creation over a long time horizon.The fund invests in stocks of foreign companies that are predominantly located in the world’s developed markets outside of the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that could add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of products, costs and pricing, competition, industry position, and outlook. Economic Sentiment Drove Market Performance Economic growth generally proved sluggish in international markets during the reporting period, and a steep decline in oil prices in late 2014 stoked deflation The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fears while generating challenges for energy producers. In Europe, disagreements between Greece and the European Union over debt relief measures produced additional uncertainty. Nonetheless, the MSCI EAFE Index registered a moderately positive return in this environment. European equities were buoyed by a larger-than-expected quantitative easing program from the European Central Bank. One consequence of the ECB’s liquidity injection has been to weaken the euro particularly against the dollar, which has had major implications for many of the euro-based but global companies in which we invest. Elsewhere, Japanese stocks fared relatively well in the midst of new monetary stimulus measures. In contrast, U.K.-based equities generally lagged market averages. Investment returns were further affected by a strengthening U.S. dollar against most other currencies, which dampened results from unhedged foreign investments for U.S. residents. Highly Selective Approach The fund performed well during the reporting period across a variety of countries and industry groups, reflecting Walter Scott’s highly selective approach of investing in high quality companies irrespective of region or sector. Swiss agricultural supplier Syngenta ranked as the reporting period’s top individual performer after being targeted for acquisition by global industry giant Monsanto. The advance has been rejected unanimously by the Swiss company’s board on the basis that the proposal significantly undervalues the business. Consequently, members of the investment team have met with senior management at both Syngenta and Monsanto to discuss the proposal and will continue to monitor the situation closely. Japanese machinery producer FANUC performed well in response to a positive outlook for factory automation and after announcing new measures to improve shareholder value.There was a notable spike in the share price of British natural gas producer BG Group after a takeover offer from Royal Dutch Shell, prompting us to lock in profits by selling the fund’s position. Japanese insurer Tokio Marine Holdings encountered stronger overseas business trends when a weaker yen made pricing more competitive. Irish information services company Experian was a beneficiary of expectations around the benefits of a change in the business model for its direct-to-consumer business in the United States. In contrast, other holdings weighed on the fund’s relative performance over the reporting period. Australian retail conglomerate Woolworths issued a weaker-than-expected 4 earnings forecast stemming from competitive pressures and management changes in its supermarket unit. In Japan, Shin-Etsu Chemical, with whom the investment team recently met, disappointed by refraining from raising its dividend, and construction equipment producer Komatsu was hurt by the economic slowdown in China. British beverages producer Diageo lost market share to craft distillers in the United States. Swiss accessories maker The Swatch Group struggled with intensifying competitive pressures during a slump in sales of luxury goods in the emerging markets. Finding Opportunities despite Economic Headwinds The world has long been entrenched in an environment of low growth, low inflation, and low interest rates, and we remain concerned about high debt levels in Europe and Japan as well as signs of slowing industrial activity in the United States.Yet, in our analysis, the aggregate financial characteristics of the fund’s holdings continue to be remarkably strong. Individual companies in our portfolio have strong balance sheets and are generating excellent levels of internal profitability.We believe that this dynamic will drive stock prices higher over the long term as companies with these characteristics continue to generate wealth. Therefore, we have continued to identify ample opportunities meeting our investment criteria.As of the reporting period’s end, the fund held overweighted exposure to the consumer discretionary, energy, and consumer staples sectors. In contrast, the fund held relatively light positions in the financials and telecommunications services sectors. June 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in International Stock Fund from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.44 $ 10.31 $ 4.76 $ 4.71 Ending value (after expenses) $ 1,051.40 $ 1,047.30 $ 1,053.30 $ 1,053.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.34 $ 10.15 $ 4.68 $ 4.63 Ending value (after expenses) $ 1,018.65 $ 1,014.86 $ 1,020.29 $ 1,020.34 † Expenses are equal to the fund’s annualized expense ratio of 1.26% for Class A, 2.02% for Class C, .93% for Class I and .92% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Common Stocks—97.9% Shares Value ($) Australia—3.9% Cochlear 356,600 24,051,396 CSL 926,500 65,942,556 Woolworths 2,180,100 46,501,055 Canada—1.7% Suncor Energy 1,982,200 China—2.9% China Shenhua Energy, Cl. H 8,128,500 19,962,393 CNOOC 53,621,000 83,475,129 Denmark—2.6% Novo Nordisk, Cl. B 1,626,000 Finland—1.9% Kone, Cl. B 1,552,000 France—11.2% Air Liquide 575,000 74,119,950 Danone 963,980 66,229,435 Essilor International 507,576 62,001,340 L’Oreal 391,900 74,060,795 LVMH Moet Hennessy Louis Vuitton 368,300 65,902,964 Total 1,024,300 51,839,892 Germany—4.3% adidas 929,000 72,989,440 SAP 1,032,000 76,418,634 Hong Kong—10.1% AIA Group 12,082,000 79,349,446 China Mobile 5,173,500 67,903,337 CLP Holdings 6,249,000 54,603,921 Hang Lung Properties 25,615,000 80,921,740 Hong Kong & China Gas 29,272,128 70,566,641 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan—19.0% Daito Trust Construction 554,500 61,611,385 Denso 1,474,600 76,889,493 FANUC 409,400 89,969,722 Honda Motor 2,043,600 69,963,499 INPEX 5,109,600 62,914,579 Keyence 140,020 75,186,051 Komatsu 2,985,900 62,719,571 Rakuten 2,118,900 34,573,090 Shin-Etsu Chemical 981,900 59,712,602 Tokio Marine Holdings 1,759,700 72,424,437 Singapore—2.1% DBS Group Holdings 2,401,226 36,002,191 Oversea-Chinese Banking 5,189,502 39,203,501 Spain—2.3% Inditex 2,385,000 Sweden—1.9% Hennes & Mauritz, Cl. B 1,718,000 Switzerland—13.4% Givaudan 35,344 a 64,797,165 Kuehne + Nagel International 352,000 49,496,606 Nestle 879,000 68,288,132 Novartis 730,000 75,128,166 Roche Holding 268,000 78,906,939 SGS 16,100 30,984,391 Swatch Group-BR 72,000 28,634,237 Syngenta 159,700 73,140,328 Taiwan—2.1% Taiwan Semiconductor Manufacturing, ADR 2,982,300 United Kingdom—18.5% Burberry Group 2,805,000 72,781,879 Compass Group 4,360,000 76,340,679 Diageo 2,429,000 67,514,345 Experian 4,363,000 83,182,721 8 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Intertek Group 678,100 25,935,247 Reckitt Benckiser Group 895,900 80,973,497 Rolls-Royce Holdings 5,002,000 a 76,409,171 SABMiller 1,273,000 68,008,889 Smith & Nephew 1,926,000 34,194,825 Standard Chartered 3,975,132 63,613,379 Total Common Stocks (cost $2,874,599,179) Other Investment—2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $80,786,072) 80,786,072 b Total Investments (cost $2,955,385,251) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Discretionary 18.4 Materials 7.7 Industrial 13.8 Information Technology 6.4 Consumer Staples 13.5 Utilities 3.6 Financial 12.4 Money Market Investment 2.3 Health Care 12.3 Telecommunication Services 1.9 Energy 7.9 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 2,874,599,179 3,430,733,767 Affiliated issuers 80,786,072 80,786,072 Cash 1,399,160 Cash denominated in foeign currencies 1,714,362 1,711,461 Dividends receivable 14,952,705 Receivable for shares of Common Stock subscribed 2,725,524 Prepaid expenses 248,274 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 2,939,455 Payable for shares of Common Stock redeemed 13,845,778 Payable for investment securities purchased 11,069,136 Accrued expenses 265,168 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,979,955,549 Accumulated undistributed investment income—net 27,305,963 Accumulated net realized gain (loss) on investments (58,265,356 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 555,441,270 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 117,036,111 22,272,398 1,687,105,477 1,678,023,440 Shares Outstanding 7,421,381 1,435,770 106,241,267 106,835,523 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $4,766,681 foreign taxes withheld at source): Unaffiliated issuers 46,644,717 Affiliated issuers 35,475 Total Income Expenses: Management fee—Note 3(a) 14,327,332 Shareholder servicing costs—Note 3(c) 572,685 Custodian fees—Note 3(c) 510,473 Registration fees 147,401 Directors’ fees and expenses—Note 3(d) 117,027 Distribution fees—Note 3(b) 85,864 Prospectus and shareholders’ reports 60,716 Professional fees 57,998 Loan commitment fees—Note 2 13,619 Miscellaneous 77,530 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (25 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 29,330,141 Net realized gain (loss) on forward foreign currency exchange contracts (47,931 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 112,277,590 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (15,808 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 30,709,572 52,127,129 Net realized gain (loss) on investments 29,282,210 (17,721,379 ) Net unrealized appreciation (depreciation) on investments 112,261,782 (73,865,820 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (1,342,362 ) (3,239,116 ) Class C (48,786 ) (172,199 ) Class I (31,334,683 ) (43,347,768 ) Class Y (16,487,075 ) (16 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 8,355,581 34,402,099 Class C 356,420 1,059,488 Class I 217,361,915 900,580,278 Class Y 657,318,412 1,202,028,796 Dividends reinvested: Class A 1,292,513 3,140,068 Class C 34,177 120,295 Class I 29,033,887 32,088,480 Class Y 5,616,660 — Cost of shares redeemed: Class A (39,738,374 ) (174,314,811 ) Class C (3,876,585 ) (11,382,495 ) Class I (736,925,658 ) (1,690,923,943 ) Class Y (162,429,275 ) (56,231,386 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,404,997,095 3,250,649,395 End of Period Undistributed investment income—net 27,305,963 45,809,297 12 Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Capital Share Transactions: Class A Shares sold 556,798 2,260,389 Shares issued for dividends reinvested 88,589 202,978 Shares redeemed (2,614,647 ) (11,352,564 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 23,841 70,654 Shares issued for dividends reinvested 2,375 7,883 Shares redeemed (261,836 ) (759,857 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a Shares sold 14,221,800 58,750,229 Shares issued for dividends reinvested 1,979,134 2,059,594 Shares redeemed (49,225,641 ) (107,876,292 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a Shares sold 44,236,791 76,683,096 Shares issued for dividends reinvested 387,089 — Shares redeemed (10,761,401 ) (3,710,121 ) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2014, 70,163,061 Class I shares representing $1,113,085,047 were exchanged for 70,923,105 ClassY shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2015 Year Ended November 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 15.15 15.57 14.13 12.58 12.83 11.97 Investment Operations: Investment income—net a .11 .19 .17 .21 .15 .09 Net realized and unrealized gain (loss) on investments .66 (.43 ) 1.46 1.46 (.31 ) .86 Total from Investment Operations .77 (.24 ) 1.63 1.67 (.16 ) .95 Distributions: Dividends from investment income—net (.15 ) (.18 ) (.19 ) (.12 ) (.09 ) (.09 ) Net asset value, end of period 15.77 15.15 15.57 14.13 12.58 12.83 Total Return (%) b 5.14 c (1.57 ) 11.65 13.40 (1.32 ) 7.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.26 d 1.29 1.30 1.31 1.27 1.34 Ratio of net expenses to average net assets 1.26 d 1.29 1.30 1.31 1.27 1.34 Ratio of net investment income to average net assets 1.42 d 1.26 1.14 1.62 1.08 .69 Portfolio Turnover Rate 10.06 c 12.49 2.58 5.47 5.07 5.91 Net Assets, end of period ($ x 1,000) 117,036 142,259 284,575 174,825 192,351 124,347 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2015 Year Ended November 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 14.84 15.26 13.86 12.33 12.64 11.83 Investment Operations: Investment income (loss)—net a .05 .07 .06 .12 .04 (.02 ) Net realized and unrealized gain (loss) on investments .65 (.42 ) 1.43 1.43 (.30 ) .87 Total from Investment Operations .70 (.35 ) 1.49 1.55 (.26 ) .85 Distributions: Dividends from investment income—net (.03 ) (.07 ) (.09 ) (.02 ) (.05 ) (.04 ) Net asset value, end of period 15.51 14.84 15.26 13.86 12.33 12.64 Total Return (%) b 4.73 c (2.28 ) 10.78 12.58 (2.08 ) 7.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 d 2.03 2.04 2.06 2.05 2.13 Ratio of net expenses to average net assets 2.02 d 2.03 2.04 2.06 2.05 2.13 Ratio of net investment income (loss) to average net assets .67 d .50 .42 .90 .33 (.12 ) Portfolio Turnover Rate 10.06 c 12.49 2.58 5.47 5.07 5.91 Net Assets, end of period ($ x 1,000) 22,272 24,805 35,905 23,962 23,319 13,959 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2015 Year Ended November 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 15.31 15.73 14.26 12.70 12.93 12.04 Investment Operations: Investment income—net a .13 .26 .23 .26 .19 .14 Net realized and unrealized gain (loss) on investments .67 (.45 ) 1.48 1.46 (.31 ) .86 Total from Investment Operations .80 (.19 ) 1.71 1.72 (.12 ) 1.00 Distributions: Dividends from investment income—net (.23 ) (.23 ) (.24 ) (.16 ) (.11 ) (.11 ) Net asset value, end of period 15.88 15.31 15.73 14.26 12.70 12.93 Total Return (%) 5.33 b (1.24 ) 12.13 13.74 (1.01 ) 8.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 c .93 .92 .93 .93 .97 Ratio of net expenses to average net assets .93 c .93 .92 .93 .93 .97 Ratio of net investment income to average net assets 1.68 c 1.70 1.54 1.96 1.41 1.11 Portfolio Turnover Rate 10.06 b 12.49 2.58 5.47 5.07 5.91 Net Assets, end of period ($ x 1,000) 1,687,105 2,132,444 2,930,169 1,935,074 1,116,202 688,992 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2015 Year Ended November 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 15.15 15.72 14.49 Investment Operations: Investment income—net b .16 .14 .06 Net realized and unrealized gain (loss) on investments .63 (.48 ) 1.17 Total from Investment Operations .79 (.34 ) 1.23 Distributions: Dividends from investment income—net (.23 ) (.23 ) — Net asset value, end of period 15.71 15.15 15.72 Total Return (%) 5.35 c (2.20 ) 8.49 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .91 .91 d Ratio of net expenses to average net assets .92 d .91 .91 d Ratio of net investment income to average net assets 2.08 d .90 .93 d Portfolio Turnover Rate 10.06 c 12.49 2.58 Net Assets, end of period ($ x 1,000) 1,678,023 1,105,489 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: International Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term total return.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (300 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. 20 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 72,410,244 3,358,323,523 †† — Mutual Funds 80,786,072 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At November 30, 2014, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 22 from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 11/30/2014($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 45,350,000 375,527,703 340,091,631 80,786,072 2.3 (e) Risk : Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain dis- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $85,323,936 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2014. If not applied, $598,805 of the carryover expires in fiscal year 2016, $15,114,500 expires in fiscal year 2017 and $16,297,830 expires in fis- 24 cal year 2019.The fund has $15,119,744 of post-enactment short-term capital losses and $38,193,057 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was as follows: ordinary income $46,759,099. The tax character of current year distribution will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended May 31, 2015, the Distributor retained $340 from commissions earned on sales of the fund’s Class A shares. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $85,864 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2015, Class A and Class C shares were charged $162,822 and $28,621, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $10,263 for transfer agency services and $477 for cash management services.These fees are included in Shareholder ser- 26 vicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $25. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $510,473 pursuant to the custody agreement. During the period ended May 31, 2015, the fund was charged $6,140 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $2,566,679, Distribution Plan fees $14,510, Shareholder Services Plan fees $30,376, custodian fees $320,000, Chief Compliance Officer fees $2,113 and transfer agency fees $5,777. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2015, amounted to $332,557,942 and $396,680,061, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended May 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.At May 31, 2015, there were no forward contracts outstanding. 28 The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2015: Average Market Value ($) Forward contracts 14,412,332 At May 31, 2015, accumulated net unrealized appreciation on investments was $556,134,588, consisting of $679,047,850 gross unrealized appreciation and $122,913,262 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Global Stock Fund SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 UnderstandingYour Fund’s Expenses 6 ComparingYour Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Global Stock Fund, covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Despite ongoing concerns that persistent economic weakness and deflationary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies, investor sentiment recently has been buoyed by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular.We believe currency depreciation has enhanced Europe’s competitiveness in global markets, recent wage negotiations in Japan suggest that long-awaited inflationary pressure may be taking root, and more stimulative economic policies in China may provide a catalyst for growth in the rest of Asia. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2014, through May 31, 2015, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2015, Global Stock Fund’s Class A shares produced a total return of 3.40%, Class C shares returned 3.10%, Class I shares returned 3.59%, and Class Y shares returned 3.60%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International World Index (the “MSCI World Index”), achieved a 3.38% return over the same period. 2 Global stocks advanced mildly during the reporting period amid more aggressively accommodative monetary policies from major central banks. The fund’s Class A, Class I and Class Y shares produced higher returns than the benchmark, mainly due to strong security selections across several countries and market sectors. The Fund’s Investment Approach The fund seeks long-term real returns by investing in high-quality companies that we believe are capable of sustainable growth and wealth creation over a long time horizon. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of the cash generation that is looked for in any investment and to understand the variables that demonstrate robust financial health and define long-term competitive advantage. Companies meeting the financial criteria are then subjected to a detailed investigation of products, costs and pricing, competition, industry position, and outlook. Monetary Easing Drove Market Performance Economic growth proved sluggish throughout much of the world during the reporting period, and a steep decline in oil prices in late 2014 stoked deflation fears while generating challenges for energy producers. In Europe, disagreements between Greece and the European Union over debt relief measures produced additional uncertainty.The U.S. economy hit a soft patch during the first quarter of 2015 due to harsh winter weather and slower export activity. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, the MSCI World Index registered a modestly positive return in this environment. European equities were buoyed by a larger-than-expected quantitative easing program from the European Central Bank, and Japanese stocks fared relatively well in the midst of new monetary stimulus measures. One consequence of the ECB’s liquidity injection was to weaken the euro particularly against the dollar, which has had major implications for many of the euro-based but global companies in which we invest. In contrast, the recent slowdown in domestic economic activity, a strengthening U.S. dollar, and nervousness about upcoming short-term interest-rate hikes restrained the performance of the U.S. stock market. U.K.-based equities also generally lagged market averages. Investment returns were further affected by a strengthening U.S. dollar against most other currencies, which dampened results from unhedged foreign investments for U.S. residents. Highly Selective Approach The fund performed well during the reporting period, across a variety of countries and industry groups, reflecting Walter Scott’s highly selective approach of investing in high quality companies irrespective of region or sector. Swiss agricultural supplier Syngenta ranked as the reporting period’s top individual performer after the company was targeted for acquisition by global industry giant Monsanto.The advance has been rejected unanimously by the Swiss company’s board on the basis that the proposal significantly undervalues the business. Consequently, members of the investment team have met with senior management at both Syngenta and Monsanto to discuss the proposal and will continue to monitor the situation closely. Japanese machinery producer FANUC performed well in response to a positive outlook for factory automation and after announcing new measures to improve shareholder value.There was a notable spike in the share price of British natural gas producer BG Group after a takeover offer from Royal Dutch Shell, prompting us to lock in profits by selling the fund’s position. Denmark-based Novo Nordisk, the world’s largest producer of insulin and related products, raised its earnings forecast in anticipation of better cost controls and new-product breakthroughs. Meanwhile, Spanish textiles manufacturer Inditex benefited from robust business trends and a depreciating euro. In contrast, U.S.-based metal components maker Precision Castparts was hurt by transitory operational issues and weaker order volumes from a struggling energy sector. American retail giant Walmart Stores gave back some previous gains when consumer spending did not climb as much as had been anticipated. Swiss accessories 4 maker The Swatch Group struggled with intensifying competitive pressures and a slowdown in the sales of luxury goods in the emerging markets. In Japan, Shin-Etsu Chemical, who the investment team met with during the period, disappointed by refraining from raising its dividend, and construction equipment producer Komatsu was hurt by the economic slowdown in China. Finding Opportunities despite Economic Headwinds The world has long been entrenched in an environment of low growth, low inflation, and low interest rates, and we remain concerned about high debt levels in Europe and Japan as well as signs of slowing industrial activity in the United States.Yet, in our analysis, the aggregate financial characteristics of the fund’s holdings continue to be remarkably strong. Individual companies in our portfolio have strong balance sheets and are generating excellent levels of internal profitability.We believe that this dynamic will drive stock prices higher over the long term as companies with these characteristics continue to generate wealth. Therefore, we have continued to identify ample opportunities meeting our investment criteria.As of the reporting period’s end, the fund held overweighted exposure to the information technology, health care, and consumer discretionary sectors. In contrast, the fund held relatively light positions in the financials, industrials, and telecommunications services sectors. June 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand, and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.24 $ 10.08 $ 4.62 $ 4.57 Ending value (after expenses) $ 1,034.00 $ 1,031.00 $ 1,035.90 $ 1,036.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.19 $ 10.00 $ 4.58 $ 4.53 Ending value (after expenses) $ 1,018.80 $ 1,015.01 $ 1,020.39 $ 1,020.44 † Expenses are equal to the fund’s annualized expense ratio of 1.23% for Class A, 1.99% for Class C, .91% for Class I and .90% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Common Stocks—97.2% Shares Value ($) Australia—1.8% CSL 505,500 Canada—1.2% Suncor Energy 789,500 China—2.3% China Shenhua Energy, Cl. H 3,899,000 9,575,367 CNOOC 23,855,000 37,136,555 Denmark—2.3% Novo Nordisk, Cl. B 803,200 France—4.7% Essilor International 247,500 30,232,579 L’Oreal 211,700 40,006,814 LVMH Moet Hennessy Louis Vuitton 125,400 22,438,859 Hong Kong—6.4% AIA Group 6,186,600 40,630,962 China Mobile 2,842,500 37,308,444 CLP Holdings 1,301,000 11,368,171 Hong Kong & China Gas 16,095,177 38,800,820 Japan—9.5% Denso 512,700 26,733,516 FANUC 215,100 47,270,365 Honda Motor 825,400 28,257,914 Keyence 46,457 24,945,853 Komatsu 1,357,500 28,514,625 Shin-Etsu Chemical 544,300 33,100,692 Singapore—1.8% DBS Group Holdings 2,394,369 Spain—2.1% Inditex 1,271,500 Sweden—2.0% Hennes & Mauritz, Cl. B 1,018,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland—9.8% Nestle 503,500 39,116,126 Novartis 431,700 44,428,534 Roche Holding 128,700 37,892,996 SGS 7,800 15,011,072 Swatch Group-BR 42,200 16,782,845 Syngenta 89,300 40,898,129 Taiwan—2.2% Taiwan Semiconductor Manufacturing, ADR 1,778,600 United Kingdom—3.6% Reckitt Benckiser Group 435,700 39,379,565 Standard Chartered 2,033,317 32,538,835 United States—47.5% Adobe Systems 526,100 a 41,609,249 Amphenol, Cl. A 405,600 23,139,480 Automatic Data Processing 459,800 39,317,498 C.R. Bard 125,200 21,324,064 Cisco Systems 1,318,900 38,656,959 Cognizant Technology Solutions, Cl. A 611,400 a 39,569,808 Colgate-Palmolive 565,100 37,743,029 EOG Resources 460,200 40,815,138 Fastenal 381,900 15,852,669 Gilead Sciences 358,500 40,248,795 Google, Cl. A 35,400 a 19,304,328 Google, Cl. C 35,497 a 18,888,309 Intuitive Surgical 65,400 a 31,898,850 Johnson & Johnson 405,600 40,616,784 MasterCard, Cl. A 485,300 44,773,778 Microsoft 801,300 37,548,918 NIKE, Cl. B 412,600 41,949,042 Oracle 855,200 37,192,648 Praxair 303,400 37,275,724 Precision Castparts 187,300 39,638,299 QUALCOMM 581,200 40,498,016 Schlumberger 452,600 41,082,502 8 Common Stocks (continued) Shares Value ($) United States (continued) Starbucks 593,081 30,816,489 Stryker 394,900 37,961,737 The TJX Companies 583,800 37,585,044 W.W. Grainger 160,300 38,524,899 Wal-Mart Stores 417,800 31,030,006 Total Common Stocks (cost $1,444,283,064) Other Investment—4.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $90,951,412) 90,951,412 b Total Investments (cost $1,535,234,476) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts BR—Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 22.6 Materials 5.6 Health Care 18.4 Financial 5.5 Consumer Discretionary 14.4 Money Market Investment 4.6 Consumer Staples 9.4 Utilities 2.5 Industrial 9.3 Telecommunication Services 1.9 Energy 7.6 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,444,283,064 1,932,060,179 Affiliated issuers 90,951,412 90,951,412 Cash denominated in foeign currencies 856,296 854,775 Dividends receivable 4,870,429 Receivable for shares of Common Stock subscribed 45,592 Prepaid expenses 66,908 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,607,199 Cash overdraft due to Custodian 169,642 Payable for investment securities purchased 38,665,576 Payable for shares of Common Stock redeemed 551,884 Accrued expenses 117,727 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,490,092,927 Accumulated undistributed investment income—net 9,228,349 Accumulated net realized gain (loss) on investments 763,460 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 487,652,531 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 51,955,665 18,031,620 1,537,538,073 380,211,909 Shares Outstanding 2,690,501 954,923 78,643,858 19,468,301 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,498,544 foreign taxes withheld at source): Unaffiliated issuers 20,263,944 Affiliated issuers 21,721 Total Income Expenses: Management fee—Note 3(a) 8,191,799 Custodian fees—Note 3(c) 225,163 Shareholder servicing costs—Note 3(c) 185,467 Directors’ fees and expenses—Note 3(d) 83,879 Distribution fees—Note 3(b) 72,272 Registration fees 43,831 Professional fees 38,326 Interest expense—Note 2 10,678 Prospectus and shareholders’ reports 10,201 Loan commitment fees—Note 2 9,034 Miscellaneous 36,496 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (13 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,022,885 Net realized gain (loss) on forward foreign currency exchange contracts 17,979 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 51,818,367 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 11,378,532 18,645,079 Net realized gain (loss) on investments 1,040,864 11,021,250 Net unrealized appreciation (depreciation) on investments 51,818,367 77,170,067 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (363,489 ) (512,902 ) Class I (15,456,826 ) (13,098,083 ) Class Y (5,037,940 ) (142,507 ) Net realized gain (loss) on investments: Class A (252,406 ) — Class C (99,330 ) — Class I (6,528,723 ) — Class Y (2,107,437 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,917,919 10,604,219 Class C 193,147 1,187,078 Class I 96,761,050 442,939,658 Class Y 20,813,008 461,633,983 Dividends reinvested: Class A 593,048 486,350 Class C 73,742 — Class I 21,539,427 10,562,290 Class Y 3,565,667 142,498 Cost of shares redeemed: Class A (7,294,267 ) (48,160,329 ) Class C (3,853,912 ) (4,523,033 ) Class I (80,365,555 ) (633,636,703 ) Class Y (117,469,936 ) (20,771,111 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 2,016,872,317 1,703,324,513 End of Period Undistributed investment income—net 9,228,349 18,708,072 12 Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Capital Share Transactions: Class A Shares sold 103,391 588,683 Shares issued for dividends reinvested 32,283 26,870 Shares redeemed (392,199 ) (2,608,164 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 10,631 68,010 Shares issued for dividends reinvested 4,092 — Shares redeemed (211,675 ) (253,264 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a Shares sold 5,049,622 24,005,242 Shares issued for dividends reinvested 1,159,280 576,544 Shares redeemed (4,225,020 ) (33,673,734 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a Shares sold 1,112,017 24,357,908 Shares issued for dividends reinvested 192,219 7,783 Shares redeemed (6,358,122 ) (1,110,597 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended November 30, 2014, 22,262,630 Class I shares representing $423,212,595 were exchanged for 22,286,077 ClassY shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2015 Year Ended November 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.89 18.02 15.02 13.51 12.99 12.23 Investment Operations: Investment income—net a .08 .14 .13 .11 .11 .07 Net realized and unrealized gain (loss) on investments .56 .83 2.95 1.62 .52 .75 Total from Investment Operations .64 .97 3.08 1.73 .63 .82 Distributions: Dividends from investment income—net (.13 ) (.10 ) (.08 ) (.10 ) (.07 ) (.06 ) Dividends from net realized gain on investments (.09 ) — — (.12 ) (.04 ) — Total Distributions (.22 ) (.10 ) (.08 ) (.22 ) (.11 ) (.06 ) Net asset value, end of period 19.31 18.89 18.02 15.02 13.51 12.99 Total Return (%) b 3.40 c 5.49 20.60 13.08 4.86 6.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 d 1.23 1.24 1.28 1.27 1.32 Ratio of net expenses to average net assets 1.23 d 1.23 1.24 1.28 1.27 1.32 Ratio of net investment income to average net assets .87 d .76 .76 .80 .80 .56 Portfolio Turnover Rate 7.37 c 7.05 6.39 6.05 8.54 7.50 Net Assets, end of period ($ x 1,000) 51,956 55,682 89,024 61,806 48,872 37,152 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2015 Year Ended November 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.42 17.61 14.71 13.24 12.78 12.07 Investment Operations: Investment income (loss)—net a .01 (.01 ) .00 b .01 .01 (.02 ) Net realized and unrealized gain (loss) on investments .54 .82 2.90 1.59 .50 .73 Total from Investment Operations .55 .81 2.90 1.60 .51 .71 Distributions: Dividends from investment income—net — — — (.01 ) (.01 ) (.00 ) b Dividends from net realized gain on investments (.09 ) — — (.12 ) (.04 ) — Total Distributions (.09 ) — — (.13 ) (.05 ) (.00 ) b Net asset value, end of period 18.88 18.42 17.61 14.71 13.24 12.78 Total Return (%) c 3.10 d 4.60 19.72 12.21 4.01 5.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.99 e 2.00 2.01 2.05 2.03 2.09 Ratio of net expenses to average net assets 1.99 e 2.00 2.01 2.05 2.03 2.09 Ratio of net investment income (loss) to average net assets .09 e (.05 ) .00 f .05 .05 (.17 ) Portfolio Turnover Rate 7.37 d 7.05 6.39 6.05 8.54 7.50 Net Assets, end of period ($ x 1,000) 18,032 21,221 23,543 15,883 13,872 10,243 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2015 Year Ended November 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 19.18 18.28 15.24 13.70 13.15 12.36 Investment Operations: Investment income—net a .11 .20 .19 .16 .16 .12 Net realized and unrealized gain (loss) on investments .56 .85 2.98 1.64 .53 .76 Total from Investment Operations .67 1.05 3.17 1.80 .69 .88 Distributions: Dividends from investment income—net (.21 ) (.15 ) (.13 ) (.14 ) (.10 ) (.09 ) Dividends from net realized gain on investments (.09 ) — — (.12 ) (.04 ) — Total Distributions (.30 ) (.15 ) (.13 ) (.26 ) (.14 ) (.09 ) Net asset value, end of period 19.55 19.18 18.28 15.24 13.70 13.15 Total Return (%) 3.59 b 5.80 20.93 13.49 5.23 7.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 c .91 .91 .93 .93 .96 Ratio of net expenses to average net assets .91 c .91 .91 .93 .93 .96 Ratio of net investment income to average net assets 1.20 c 1.06 1.12 1.14 1.13 .94 Portfolio Turnover Rate 7.37 b 7.05 6.39 6.05 8.54 7.50 Net Assets, end of period ($ x 1,000) 1,537,538 1,470,169 1,567,608 668,063 472,646 364,688 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2015 Year Ended November 30, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 19.16 18.27 16.40 Investment Operations: Investment income—net b .11 .14 .01 Net realized and unrealized gain (loss) on investments .56 .90 1.86 Total from Investment Operations .67 1.04 1.87 Distributions: Dividends from investment income—net (.21 ) (.15 ) — Dividends from net realized gain on investments (.09 ) — — Total Distributions (.30 ) (.15 ) — Net asset value, end of period 19.53 19.16 18.27 Total Return (%) 3.60 c 5.75 11.40 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 d .90 .90 d Ratio of net expenses to average net assets .90 d .90 .90 d Ratio of net investment income to average net assets 1.20 d .74 .83 d Portfolio Turnover Rate 7.37 c 7.05 6.39 Net Assets, end of period ($ x 1,000) 380,212 469,801 23,149 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Global Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser.The fund is closed to new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (200 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. 20 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 944,862,062 — — Equity Securities— Foreign Common Stocks † 43,184,408 944,013,709 †† — Mutual Funds 90,951,412 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At November 30, 2014, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. 22 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 11/30/2014 ($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 31,510,000 214,392,921 154,951,509 90,951,412 4.6 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was as follows: ordinary income $13,753,492. The tax character of current year distribution will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 24 The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2015, was approximately $1,941,200, with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended May 31, 2015, the Distributor retained $237 from commissions earned on sales of the fund’s Class A shares and $378 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $72,272 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2015, Class A and Class C shares were charged $65,835 and $24,091, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $5,176 for transfer agency services and $249 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $13. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $225,163 pursuant to the custody agreement. During the period ended May 31, 2015, the fund was charged $6,140 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,431,262, Distribution Plan fees $11,623, Shareholder Services Plan fees $15,083, custodian fees $144,000, Chief Compliance Officer fees $2,113 and transfer agency fees $3,118. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2015, amounted to $139,674,713 and $243,364,439, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar-ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended May 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.At May 31, 2015, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2015: Average Market Value ($) Forward contracts 1,236,784 At May 31, 2015, accumulated net unrealized appreciation on investments was $487,777,115, consisting of $520,972,048 gross unrealized appreciation and $33,194,933 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus MLP Fund SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 5 Statement of Securities Sold Short 6 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 23 Information About the Approval of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus MLP Fund from April 30, 2015 (commencement of operations) to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 1.82 $ 2.47 $ 1.60 $ 1.60 Ending value (after expenses) $ 986.40 $ 985.60 $ 986.40 $ 986.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 10.50 $ 14.24 $ 9.25 $ 9.25 Ending value (after expenses) $ 1,014.51 $ 1,010.77 $ 1,015.76 $ 1,015.76 † Expenses are equal to the fund's annualized expense ratio of 2.09% for Class A, 2.84% for Class C, 1.84% for Class I and 1.84% for ClassY, multiplied by the average account value over the period, multiplied by 32/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on April 30, 2015, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period December 1, 2014 to May 31, 2015. ††† Expenses are equal to the fund's annualized expense ratio of 2.09% for Class A, 2.84% for Class C, 1.84% for Class I and 1.84% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Common Stocks—20.1% Shares Value ($) Energy—13.9% Kinder Morgan 37,825 1,569,359 ONEOK 6,164 258,395 SemGroup, Cl. A 20,398 1,605,323 Materials—.7% Rentech 145,798 a Real Estate—3.2% InfraREIT 26,562 Utilities—2.3% NiSource 11,923 Total Common Stocks (cost $5,181,001) Master Limited Partnerships—68.5% Energy—66.9% Cheniere Energy Partners LP 39,204 b 1,301,181 Columbia Pipeline Partners LP 43,638 b 1,180,408 Cone Midstream Partners LP 70,746 b 1,380,254 Energy Transfer Equity LP 21,110 b 1,449,624 Energy Transfer Partners LP 12,435 699,220 MPLX LP 12,758 931,334 NuStar Energy LP 11,245 701,800 Nustar GP Holdings LLC 25,080 962,570 Plains GP Holdings LP, Cl. A 25,773 720,613 Rose Rock Midstream LP 9,496 481,162 Southcross Energy Partners LP 75,981 1,022,704 Tallgrass Energy GP LP 60,323 1,933,352 Tallgrass Energy Partners LP 25,220 1,248,138 Valero Energy Partners LP 34,087 1,745,595 Western Gas Equity Partners LP 11,172 715,567 Western Gas Partners LP 1,202 82,337 Materials—1.6% Westlake Chemical Partners LP 18,050 Total Master Limited Partnerships (cost $16,917,810) The Fund 3 STATEMENT OF INVESTMENTS (Unaudited) (continued) Number of Warrants—4.2% Warrants Value ($) Materials Kinder Morgan (5/25/17) (cost $1,241,983) 260,123 a Other Investment—7.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,791,252) 1,791,252 c Total Investments (cost $25,132,046) % Cash and Receivables (Net) .0 % Net Assets % ETF—Exchange-Traded Fund LLC—Limited Liability Company LP—Limited Partnership a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 80.8 Real Estate 3.2 Money Market Investment 7.2 Utilities 2.3 Materials 6.5 † Based on net assets. See notes to financial statements. 4 STATEMENT OF SECURITIES SOLD SHORT May 31, 2015 (Unaudited) Common Stocks—8.8% Shares Value ($) Exchange-Traded Funds—8.8% iShares 20+ Year Treasury Bond ETF 12,867 1,579,296 iShares U.S. Real Estate ETF 2,949 221,853 SPDR Barclays High Yield Bond ETF 9,358 368,892 Total Securities Sold Short (proceeds $2,201,141) ETF—Exchange-Traded Fund Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 8.8 † Based on net assets. See notes to financial statements. The Fund 5 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 23,340,794 22,952,633 Affiliated issuers 1,791,252 1,791,252 Receivable from brokers for proceeds on securities sold short 2,201,141 Dividends receivable 383 Prepaid expenses 88,664 Due from The Dreyfus Corporation and affiliates—Note 2(c) 22,254 Liabilities ($): Securities sold short, at value (proceeds $2,201,141)—see Statement of Securities Sold Short—Note 3 2,170,041 Deferred tax liability—Note 1(g) 7,221 Due to broker 1,082 Accrued expenses 131,185 Net Assets ($) Composition of Net Assets ($): Paid-in capital 25,092,793 Accumulated investment (loss)—net (26,701 ) Accumulated net realized gain (loss) on investments 37,767 Accumulated net unrealized appreciation (depreciation) on investments (357,061 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,024,896 985,402 9,873,830 9,862,670 Shares Outstanding 326,546 80,000 800,905 800,000 Net Asset Value Per Share ($) See notes to financial statements. 6 STATEMENT OF OPERATIONS From April 30, 2015 (commencement of operations) to May 31, 2015 (Unaudited) Investment Income ($): Distributions from Master Limited Partnerships 114,141 Less return of capital on distributions from Master Limited Partnerships (114,141 ) Cash dividends: Unaffiliated issuers 7,751 Affiliated issuers 447 Total Investment Income Expenses: Management fee—Note 2(a) 21,906 Professional fees 36,414 Registration fees 8,030 Prospectus and shareholders’ reports 4,746 Dividends on securities sold short 4,678 Shareholder servicing costs—Note 2(c) 1,115 Interest on securities sold short 1,082 Directors’ fees and expenses—Note 2(d) 939 Custodian fees—Note 2(c) 800 Distribution fees—Note 2(b) 655 Miscellaneous 2,635 Total Expenses, before income taxes Less—reduction in expenses due to undertaking—Note 2(a) (48,101 ) Net Expenses, before income taxes Income Taxes 0 Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments 44,988 Deferred tax expense—Note 1(g) (7,221 ) Net Realized Gain (Loss) on Investments Net unrealized appreciation (depreciation) on investments (388,161 ) Net unrealized appreciation (depreciation) on securities sold short 31,100 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 7 STATEMENT OF CHANGES IN NET ASSETS From April 30, 2015 (commencement of operations) to May 31, 2015 (Unaudited) Operations ($): Investment (loss)—net (26,701 ) Net realized gain (loss) on investments 37,767 Net unrealized appreciation (depreciation) on investments (357,061 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 4,081,690 Class C 1,000,000 Class I 10,011,103 Class Y 10,000,000 Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Accumulated investment (loss)—net (26,701 ) Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. 8 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from April 30, 2015 (commencement of operations) to May 31, 2015. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distrib-utions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment (loss)—net a (.02 ) (.03 ) (.02 ) (.02 ) Net realized and unrealized gain (loss) on investments (.15 ) (.15 ) (.15 ) (.15 ) Total from Investment Operations (.17 ) (.18 ) (.17 ) (.17 ) Net asset value, end of period 12.33 12.32 12.33 12.33 Total Return (%) b (1.36 ) c (1.44 ) c (1.36 ) (1.36 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 4.29 5.04 4.04 4.04 Ratio of net expenses to average net assets d 2.09 2.84 1.84 1.84 Ratio of income tax expense to average net assets e .33 .33 .33 .33 Ratio of net investment (loss) to average net assets d (1.72 ) (2.47 ) (1.47 ) (1.47 ) Portfolio Turnover Rate b 8.40 8.40 8.40 8.40 Net Assets, end of period ($ x 1,000) 4,025 985 9,874 9,863 a Based on average shares outstanding. b Not annualized. c Exclusive of sales charge. d Annualized. e Income tax expense for ratio calculation is derived from the total current and deferred taxes on net investment income (loss) and realized and unrealized gain (loss), if any. See notes to financial statements. The Fund 9 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus MLP Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek total return, consisting of capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Boston Company Asset Management, LLC (“TBCAM”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser.The fund’s fiscal year end is November 30. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 320,000 Class A, 800,000 Class I and all of the outstanding Class C and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 10 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 11 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. MLP’s are generally categorized within Level 1 of the fair value hiearchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American 12 Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 4,972,475 — — Master Limited Partnership Shares † 16,950,071 — — Mutual Funds 1,791,252 — — Warrants † 1,030,087 — — The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Securities Sold Short: Equity Securities— Domestic Common Stocks †† (2,170,041 ) — — ) † See Statement of Investments for additional detailed categorizations. †† See Statement of Securities Sold Short for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 4/30/2015 ($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 27,979,651 26,188,399 1,791,252 7.2 (d) Risk: The fund invests primarily in Master Limited Partnerships (“MLPs”). MLPs and MLP-related investments comprise a minimum of 80% of investable assets of the fund.The majority of MLPs operate in the energy and/or natural resources sector. MLPs are generally organized under state law as limited partnerships or limited liability companies.An MLP consists of at least one general partner and one or more limited partners.The general partner controls the operations and 14 management of the MLP and has an ownership stake in the MLP.The limited partners, through their ownership of limited partner interests, contribute capital to the entity, have a limited role in the operation and management of the entity and receive cash distributions. MLPs are subject to certain risks, such as supply and demand risk, depletion and exploration risk, commodity pricing risk, acquisition risk, and the risk associated with the hazards inherent in midstream energy industry activities. A substantial portion of the cash flow received by the fund is derived from investments in equity securities of MLPs. The amount of cash that MLPs have available for distributions, and the tax character of such distributions, are dependent upon the amount of cash generated by the MLP’s operations. (e) Dividends to shareholders: The fund currently anticipates making quarterly distributions to its shareholders of substantially all of the fund’s distributable cash flow received as cash distributions from MLPs, interest payments received on debt securities owned by the fund, and other payments on or derived from securities owned by the fund. The fund intends to pay out a consistent dividend that over time approximates the distributions received from the fund’s portfolio investments based on, among other considerations, distributions the fund actually receives from portfolio investments and estimated future cash flows. Because the fund’s policy will be to pay consistent dividends based on estimated income from investments and future cash flows, the fund’s dividends may exceed the amount the fund actually receives from its portfolio investments. The fund’s distributions will be treated for U.S. federal income tax purposes as (i) first, taxable dividends to the extent of a shareholder’s allocable share of the fund’s earnings and profits, (ii) second, on-taxable returns of capital to the extent of a shareholder’s tax basis in shares of the fund (for the portion of those distributions that exceed the fund’s earnings and profits) and (iii) third, taxable gains (for the balance of those distri- The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) butions). Dividend income will be treated as “qualified dividends” for federal income tax purposes, subject to favorable capital gain tax rates, provided that certain requirements are met. Unlike a regulated investment company under Subchapter M of the Internal Revenue Code, the fund will not be able to pass-through the character of its recognized net capital gain by paying “capital gain dividends.” Cash distributions from an MLP to the fund that exceed the fund’s allocable share of such MLP’s net taxable income will reduce the fund’s adjusted tax basis in the equity securities of the MLP. Although the fund expects that a significant portion of its distributions will be treated as nontaxable return of capital, no assurance can be given in this regard. The actual characterizations of distributions made during the period will not be determined until after the fund’s fiscal year. (f) Return of Capital Estimates: Distributions received from the fund’s investments in MLPs generally are comprised of income and return of capital.The fund records investment income and return of capital based on estimates made at the time such distributions are received. Such estimates are based on historical information available from each MLP and other industry sources. These estimates may subsequently be revised based on information received from MLPs after the tax reporting periods are concluded. At May 31, 2015, the distributions received by the fund are expected to be comprised of 100% return of capital. (g) Federal income taxes: The fund is treated as a regular corporation for U.S. federal and state income tax purposes, and will pay federal and state income tax on its taxable income. Currently, the maximum marginal regular federal income tax rate for a corporation is 35%. The fund may be subject to a 20% alternative minimum tax on its federal alternative minimum taxable income to the extent that its alternative minimum tax exceeds its regular federal income tax.The fund is currently using an estimated rate of 34% for federal income tax and 2% for state and local tax, net of federal tax benefit. 16 The fund invests primarily in MLPs, which generally are intended to be treated as partnerships for federal income tax purposes.As a partner in the MLPs, the fund must report its allocable share of the MLPs’ taxable income or loss in computing the fund’s taxable income or loss, regardless of the extent (if any) to which the MLPs make distributions. The fund’s income tax expense or benefit is included in the Statement of Operations based on the components of income or gains (losses) to which such expense or benefit relates. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Such temporary differences are principally: (i) taxes on unrealized gains (losses), which are attributable to the temporary difference between fair market value and tax basis, (ii) the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting and income tax purposes and (iii) the net deferred tax benefit of accumulated net operating losses and capital loss carryforwards. During the period ended May 31, 2015, income tax expense amounted to $7,221 consisting of deferred tax expense of $7,221 and current tax expense of $0. Deferred tax assets and liabilities are measured using effective tax rates expected to apply to taxable income in the years such temporary differences are realized or otherwise settled. To the extent the fund has a deferred tax asset; consideration is given to whether or not a valuation allowance is required. A valuation allowance is required if, based on the evaluation criterion provided by ASC 740, it is more-likely-than-not that some portion or the entire deferred tax asset will not be realized. The factors considered in assessing the fund’s valuation allowance are the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, the duration of the statutory carryfor-ward periods and the associated risks that operating and capital loss car-ryforwards may expire unused. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At May 31, 2015, the components of the fund’s deferred tax assets and liabilities were as follows: Deferred tax assets: Net unrealized depreciation on investments $ 128,542 Less:Valuation allowance (128,542 ) Deferred tax liabilities: Basis reduction of investment in MLPs (7,221 ) Total net deferred tax liability $ (7,221 ) Unexpected significant decreases in cash distributions from the fund’s MLP investments or significant declines in the fair value of its investments may change the fund’s assessment regarding the recoverability of its deferred tax assets and may result in a valuation allowance. If a valuation allowance is required to reduce any deferred tax asset in the future, it could have a material impact on the fund’s net asset value and results of operations. The fund may rely, to some extent, on information provided by the MLPs, which may not be available on a timely basis, to estimate taxable income allocable to MLP units held in its portfolio, and to estimate its associated deferred tax liability or assets. Such estimates are made in good faith. From time to time, as new information becomes available, the fund may modify its estimates or assumptions regarding its tax liability or asset. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. The fund files income tax returns in the U.S. federal jurisdiction and various states. The fund has reviewed all major jurisdictions and concluded that there is no significant impact on the fund’s net assets and no tax liability resulting from unrecognized tax benefits or expenses relating to uncertain tax positions expected to be taken on its tax returns. 18 NOTE 2—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from April 30, 2015 through May 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, dividend and interest expense on securities sold short, taxes, such as deferred tax expenses, brokerage commissions and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $48,101 during the period ended May 31, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and TBCAM, TBCAM serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $655 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2015, Class A and Class C shares were charged $886 and $219, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, 20 the fund was charged $8 for transfer agency services and $2 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $800 pursuant to the custody agreement. During the period ended May 31, 2015, the fund was charged $2,113 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $21,221, Distribution Plan fees $635, Shareholder Services Plan fees $1,070, custodian fees $800, Chief Compliance Officer fees $2,113 and transfer agency fees $8, which are offset against an expense reimbursement currently in effect in the amount of $48,101. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities and securities sold short, excluding short-term securities, during the period ended May 31, 2015 were as follows: Purchases ($) Sales ($) Long transactions 25,226,381 1,816,434 Short sale transactions — 2,201,141 Total Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at May 31, 2015 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. At May 31, 2015, accumulated net unrealized depreciation on investments was $388,161, consisting of $409,888 gross unrealized appreciation and $798,049 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on April 22, 2015, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which The Boston Company Asset Management, LLC (the “Subadviser”) will provide day-to-day management of the fund’s investments. The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as The Fund 23 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board was provided with composite performance information for the Subadviser’s energy infrastructure MLP strategy. The Board discussed with representatives of Dreyfus and the Subadviser the portfolio management team and the investment strategies to be employed in the management of the fund’s assets.The Board noted the reputation and experience of Dreyfus and the Subadviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. (“Lipper”) (the “Comparison Group”) and to the management fees of funds in the fund’s anticipated Lipper category. They noted that the fund’s contractual management fee was below the average and median contractual management fees for the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least April 30, 2016 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 1.25% of the fund’s average daily net assets) were below the average and median expense ratios of the funds in the Comparison Group. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of 24 the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Subadviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund’s investments.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Subadviser are adequate and appropriate. The Board concluded that since the fund had not yet com- menced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Fund 25 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board determined that because the fund had not yet com- menced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of other funds advised by Dreyfus and the Subadviser. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years.The Board determined to approve the Agreements. 26 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J.
